 
Exhibit 10(b)
 
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 
Dated as of June 26, 2001
 
UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the
“Seller”), UNITED RENTALS, INC., a Delaware corporation (the “Collection
Agent”), ATLANTIC ASSET SECURITIZATION CORP., a Delaware corporation
(“Atlantic”), GRAMERCY CAPITAL CORPORATION, a Delaware corporation (“Gramercy”),
CREDIT SUISSE FIRST BOSTON, NEW YORK BRANCH (“CSFB”), a branch of a banking
corporation organized and existing under the laws of Switzerland, and CREDIT
LYONNAIS NEW YORK BRANCH (“Credit Lyonnais”), a branch of a French banking
corporation, as a Bank and as agent (the “Agent”) for the Investors and the
Banks, agree as follows:
 
PRELIMINARY STATEMENTS
 
Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I to this Agreement. References in the Exhibits to “the
Agreement” refer to this Agreement, as amended, modified or supplemented from
time to time.
 
The Seller, the Collection Agent, Atlantic and Credit Lyonnais are parties to a
Receivables Purchase Agreement, dated as of December 21, 2000 (the “Original
Agreement”), pursuant to which, and subject to and upon the terms and conditions
of which, the Seller from time to time sold to Atlantic an undivided fractional
ownership interest (referred to herein in as a “Receivable Interest”) in the
Receivables which it acquired from United Receivables-I.
 
The parties hereto desire to amend the Original Agreement in order to, among
other things, provide for the addition of Gramercy as an Issuer and CSFB as a
Bank on the terms set forth herein.



--------------------------------------------------------------------------------

 
ARTICLE I
 
AMOUNTS AND TERMS OF THE PURCHASES
 
SECTION 1.01.    Purchase Facility.
 
(a)  On the terms and conditions hereinafter set forth, the Issuers may, in
their sole discretion, subject to Section 1.02(a), ratably in accordance with
their respective Issuer Purchase Limits, and if and to the extent an Issuer does
not make a purchase, the Related Banks for such Issuer shall, ratably in
accordance with their respective Related Bank Commitments, purchase Receivable
Interests from the Seller from time to time until the Facility Termination Date.
Under no circumstances shall the Issuers make any such purchase, or the Banks be
obligated to make any such purchase, if after giving effect to such purchase the
aggregate outstanding Capital of Receivable Interests would exceed the Purchase
Limit or if the aggregate outstanding Capital of Receivable Interests owned by
an Issuer and its Related Banks would exceed the applicable Issuer Purchase
Limit . The Agent shall act on behalf of each of the Issuers and each of the
Banks in this regard by acquiring all of the Receivable Interests in the name of
the Agent, as agent for the Investors and the Banks.
 
(b)  The Seller may, upon at least five Business Days’ notice to the Agent,
terminate this purchase facility in whole or, from time to time, reduce in part
the unused portion of the Purchase Limit; provided that each partial reduction
shall be in the amount of at least $1,000,000 or an integral multiple thereof
and each partial reduction shall if the Issuer Purchase Limit of one Issuer is
greater than the Issuer Purchase Limit of another Issuer, reduce the greater
Issuer Purchase Limit and Related Bank Commitments until the Issuer Purchase
Limits are equal and then reduce ratably each Issuer Purchase Limit and each
Related Bank Commitment. The Seller may, at any time, request an increase in the
then current Issuer Purchase Limits and Related Bank Commitments by written
notice to the Agent. Upon written approval of such increase by any Issuer, and
receipt by such Issuer of any necessary ratings confirmation for the commercial
paper of such Issuer, the Purchase Limit and the Issuer Purchase Limit of such
Issuer shall be increased and the Related Bank Commitments of such Issuer’s
Related Banks shall be increased.
 
(c)  Subject to the conditions described in Section 2(b) of Exhibit II to this
Agreement, Collections attributable to Receivable Interests shall be
automatically reinvested pursuant to Section 1.04(b)(ii) in additional
Receivable



2



--------------------------------------------------------------------------------

 
Interests or by making an appropriate readjustment of the Receivable Interest
percentage.
 
SECTION 1.02.    Making Purchases.
 
(a)  Allocation among Parties.    Atlantic has purchased Receivable Interests
under the Original Agreement with an aggregate outstanding Capital of
$100,000,000. Gramercy or its Related Banks, subject to the terms and conditions
of this Agreement, shall make a purchase of Receivable Interests with an
aggregate outstanding Capital of $100,000,000 on the date of this Agreement.
Thereafter, if additional purchases are to be made, they shall be allocated
among the parties ratably until each Issuer together with its Related Banks
collectively have Capital outstanding of $100,000,000 and then shall be
allocated to Gramercy and its Related Banks.
 
(b)  Purchase Request.    Each additional purchase of a Receivable Interest
hereunder shall be made on at least one Business Day’s notice given no later
than 11:00 a.m. (New York time) from the Seller to the Agent, the Issuers and
the Related Banks. Each such notice of a purchase shall specify (i) the amount
requested to be paid to the Seller (which shall not be less than $2,000,000),
(ii) the date of such purchase (which shall be a Business Day) and (iii) the
desired duration of the initial Fixed Period for each such Receivable Interest.
Each Issuer shall promptly thereafter notify the Seller, the Agent and its
Related Banks whether such Issuer has determined to make a purchase and, if so,
whether all of the terms specified by the Seller are acceptable to such Issuer.
If an Issuer has determined not to make a proposed purchase, the Seller shall
promptly send notice to all of such Issuer’s Related Banks concurrently
specifying the duration of the Fixed Period for the Receivable Interests being
purchased. Each request for a purchase hereunder made by the Seller shall be
irrevocable and binding on the Seller, and the Seller shall indemnify the
Issuers and the Banks against any breakage expenses incurred by them as a result
of any failure by the Seller to complete such purchase, including, without
limitation, any loss or expense incurred by reason of the liquidation or
reemployment of funds acquired or requested to fund such purchase.
 
(c)  Payment for Purchases.    On the date of each such purchase of a Receivable
Interest, the Issuers or the Banks, as the case may be, shall, upon satisfaction
of the applicable conditions set forth in Exhibit II hereto, make available to
the Seller by wire transfer in U.S. dollars in same day funds, to the account
designated by the Seller, no later than 3:00 p.m. (New York City time) an amount
equal to the initial Capital of such Receivable Interest.



3



--------------------------------------------------------------------------------

 
(d)  Sale of Interests.    Effective on the date of each purchase pursuant to
this Section 1.02 and each reinvestment pursuant to Section 1.04, the Seller
hereby sells and assigns to the Agent, for the benefit of the parties making
such purchase, an undivided percentage ownership interest, to the extent of the
Receivable Interests then being purchased, in each Pool Receivable then existing
and in the Related Security and Collections with respect to, and other proceeds
of, such Pool Receivable and Related Security.
 
(e)  Limitations on Banks.    Notwithstanding the foregoing, a Bank shall not be
obligated to make purchases under this Section at any time in an amount which
would exceed such Bank’s unused Related Bank Commitment less such Bank’s
Percentage of the outstanding and unpaid Capital of the Issuer to which it is
related. Each Bank’s obligation shall be several, such that the failure of any
Bank to make available to the Seller any funds in connection with any purchase
shall not relieve any other Bank of its obligation, if any, hereunder to make
funds available on the date of such purchase, and if any Bank shall fail to make
funds available, each remaining Bank which is part of the same group of Related
Banks shall (subject to the limitation in the preceding sentence) make available
its pro rata portion of the funds required for such purchase.
 
(f)  Reinvestment Terminations and Purchases.    If an Issuer terminates its
reinvestment of Collections in Receivable Interests prior to the Facility
Termination Date, such Issuer’s Related Banks shall either, in its sole
discretion, (i) purchase from such Issuer all Receivables Interests owned by
such Issuer or (ii) on each date on which Collections are distributed to such
Issuer pursuant to Section 1.04(b)(iii) hereof, purchase additional Receivable
Interests from the Seller under this Section 1.02.
 
SECTION 1.03.    Receivable Interest Computation.
 
Each Receivable Interest shall be initially computed on its date of purchase.
Thereafter until the Termination Date for such Receivable Interest, such
Receivable Interest shall be automatically recomputed (or deemed to be
recomputed) on each day other than a Liquidation Day. Any Receivable Interest,
as computed (or deemed recomputed) as of the day immediately preceding the
Termination Date for such Receivable Interest, shall thereafter remain constant.
Such Receivable Interest shall become zero when Capital thereof and Yield
thereon shall have been paid in full, all other amounts owed by the Seller
hereunder to the Investors, the Banks or the Agent are paid in full and the
Collection Agent shall have received the accrued Collection Agent Fee thereon.



4



--------------------------------------------------------------------------------

 
SECTION 1.04.    Settlement Procedures.
 
(a) Collection of the Pool Receivables shall be administered by a Collection
Agent, in accordance with the terms of Article IV of this Agreement. The Seller
shall provide to the Collection Agent (if other than United Rentals) on a timely
basis all information needed for such administration, including notice of the
occurrence of any Liquidation Day and current computations of each Receivable
Interest.
 
(b) The Collection Agent shall, on each day on which Collections of Pool
Receivables are received by it with respect to any Receivable Interest:
 
(i) set aside and hold in trust (and, at the request of the Agent, segregate)
for the Investors or the Banks that hold such Receivable Interest, out of the
percentage of such Collections represented by such Receivable Interest, an
amount equal to the Yield and Collection Agent Fee accrued through such day for
such Receivable Interest and not previously set aside;
 
(ii) if such day is not a Liquidation Day, reinvest with the Seller, on behalf
of the Investors or the Banks that hold such Receivable Interest, the remainder
of such percentage of Collections, to the extent representing a return of
Capital, by recomputation of such Receivable Interest pursuant to Section 1.03;
 
(iii) if such day is a Liquidation Day, set aside and hold in trust (and, at the
request of the Agent, segregate into a separate account into which no other
funds are deposited) for the Investors or the Banks that hold such Receivable
Interest the entire remainder of such percentage of Collections; provided that
if amounts are set aside and held in trust on any Liquidation Day and thereafter
during such Settlement Period, the conditions set forth in paragraph 2 of
Exhibit II are satisfied or are waived by the Agent, such previously set aside
amounts shall, to the extent representing a return of Capital, be reinvested in
accordance with the preceding clause (ii) on the day of such subsequent
satisfaction or waiver of conditions; and
 
(iv) during such times as amounts are required to be reinvested in accordance
with the foregoing clause (ii) or the proviso to clause (iii), release to the
Seller for its own account any Collections in excess of such amounts and the
amounts that are required to be set aside pursuant to clause (i) above.



5



--------------------------------------------------------------------------------

 
(c) The Collection Agent shall deposit into the Agent’s Account or such accounts
as the Agent may designate, on the last day of each Settlement Period for a
Receivable Interest, Collections held for the Investors or the Banks that relate
to such Receivable Interest pursuant to Section 1.04(b).
 
(d) Upon receipt of funds deposited into the Agent’s Account or such accounts as
the Agent may designate, the Agent shall distribute them or direct the
distribution as follows:
 
(i) if such distribution occurs on a day that is not a Liquidation Day, first to
the Investors or the Banks that hold the relevant Receivable Interest in payment
in full of all accrued Yield and then to the Collection Agent in payment in full
of all accrued and unpaid Collection Agent Fees.
 
(ii) if such distribution occurs on a Liquidation Day, first to the Investors or
the Banks that hold the relevant Receivable Interest in payment in full of all
accrued and unpaid Yield, second to such Investors or Banks in reduction to zero
of all Capital, third to such Investors or Banks or the Agent in payment of any
other amounts owed by the Seller hereunder, and fourth to the Collection Agent
in payment in full of all accrued and unpaid Collection Agent Fees.
 
After the Capital and Yield and Collection Agent Fee with respect to a
Receivable Interest, and any other amounts payable by the Seller to the
Investors, the Banks or the Agent hereunder, have been paid in full, all
additional Collections with respect to such Receivable Interest shall be paid to
the Seller for its own account.
 
(e) For the purposes of this Section 1.04:
 
(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any Dilution, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment;
 
(ii) if on any day any of the representations or warranties in paragraph (h) of
Exhibit III is not true with respect to any Pool Receivable, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in
full;



6



--------------------------------------------------------------------------------

 
(iii) if and to the extent the Agent, the Investors or the Banks shall be
required for any reason to pay over to an Obligor (or to any trustee, receiver,
custodian or similar official in any proceeding of the type contemplated by
paragraph (g) of Exhibit V) any amount received by it hereunder, such amount
shall be deemed not to have been so received but rather to have been retained by
the Seller, and to the extent that any distribution from or on behalf of such
Obligor is made in respect thereof directly or indirectly to the Seller or one
of its Affiliates, the Seller shall pay over such amount to the Agent, the
Investors or the Banks, as the case may be.
 
(f) Except as provided in Section 1.04(e) (i) or (ii), or as otherwise required
by applicable law or the relevant Contract, all Collections received from an
Obligor of any Receivables shall be applied to the Receivables of such Obligor
in the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates its payment for application to
specific Receivables.
 
(g) The Seller shall forthwith deliver to the Collection Agent an amount equal
to all Collections deemed received by the Seller pursuant to Section 1.04(e)(i)
or (ii) above and the Collection Agent shall hold or distribute such Collections
in accordance with Section 1.04(b). So long as the Seller shall hold any
Collections or deemed Collections required to be paid to the Collection Agent or
the Agent, it shall hold such Collections in trust and separate and apart from
its own funds and shall clearly mark its records to reflect such trust.
 
SECTION 1.05.    Fees.
 
(a) The Collection Agent shall be entitled to receive a fee (the “Collection
Agent Fee”) of 0.50% per annum on the average daily Capital of each Receivable
Interest owned by each Investor or Bank, for the period from the date of
purchase of such Receivable Interest until the later of the Termination Date for
such Receivable Interest or the date on which such Capital is reduced to zero,
payable on the last day of each Settlement Period for such Receivable Interest.
Upon three Business Days’ notice to the Agent, the Collection Agent (if not the
Seller or its designee or an Affiliate of the Seller) may elect to be paid, as
such fee, a different percentage per annum on the average daily Capital of such
Receivable Interest for such Settlement Period, but in no event in excess for
all Receivable Interests of 110% of the reasonable costs and expenses of the
Collection Agent in administering and collecting the Receivables in the
Receivables Pool. The



7



--------------------------------------------------------------------------------

 
Collection Agent Fee shall be payable only from Collections pursuant to, and
subject to the priority of payment set forth in, Section 1.04.
 
(b) The Seller agrees to pay to the Agent and CSFB certain fees in the amounts
and on the dates set forth in each of their respective Fee Agreements.
 
SECTION 1.06.    Payments and Computations, Etc.
 
(a) All amounts to be paid or deposited by the Seller or the Collection Agent
hereunder to or for the account of the Agent, the Issuers or any other Investor
or the Banks shall be paid or deposited no later than 11:00 a.m. (New York City
time) on the day when due in same day funds to the Agent’s Account.
 
(b) Each of the Seller and the Collection Agent shall, to the extent permitted
by law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2% per annum above the
Alternate Base Rate, payable on demand.
 
(c) All computations of interest under clause (b) above and all computations of
Yield, fees, and other amounts hereunder shall be made on the basis of a year of
360 days for the actual number of days elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.
 
SECTION 1.07.    Dividing or Combining Receivable Interests.
 
The Agent or CSFB, on notice to the Seller on or prior to the last day of any
Fixed Period, may either (i) divide any Receivable Interest with respect to a
particular Issuer into two or more Receivable Interests having aggregate Capital
equal to the Capital of such divided Receivable Interest, or (ii) combine any
two or more Receivable Interests with respect to a particular Issuer originating
on such last day or having Fixed Periods ending on such last day into a single
Receivable Interest having Capital equal to the aggregate of the Capital of such
Receivable Interests.
 
SECTION 1.08.    Increased Costs and Requirements of Law.
 
(a) If Credit Lyonnais, the Agent, any Investor, any Bank, any entity which
enters into a commitment to purchase Receivable Interests or interests



8



--------------------------------------------------------------------------------

 
therein or any entity which provides liquidity or credit enhancement (each an
“Affected Person”) determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law)
 
(x) affects or would affect the amount of capital required or expected to be
maintained by such Affected Person and such Affected Person determines that the
amount of such capital is increased by or based upon the existence of any
commitment to make purchases of or to lend against or otherwise to maintain the
investment in Pool Receivables or interests therein, hereunder or under any
commitments to an Investor related to this Agreement or to the funding thereof
or any related liquidity facility or credit enhancement facility (or any
participation therein) and other commitments of the same type or
 
(y) increases the cost to an Affected Person of agreeing to purchase or
purchasing, or maintaining the ownership of, Receivable Interests in respect of
which the Yield is computed by reference to the Eurodollar Rate (Reserve
Adjusted),
 
then, upon demand by such Affected Person (with a copy to the Agent), the Seller
shall pay to the Agent within 30 days of the delivery of such demand, for the
account of such Affected Person (as a third-party beneficiary), from time to
time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital
or increased costs to be allocable to the existence of any of such commitments.
Without limiting the Seller’s liability with respect to such increases in
capital or costs, such Affected Person shall, if possible, use its reasonable
best efforts to mitigate such increases in capital or costs. A certificate as to
such amounts submitted to the Seller and the Agent by such Affected Person shall
be conclusive and binding for all purposes, absent manifest error.
 
(b) In the event that any change in any requirement of law or in the
interpretation or application to an Affected Person of a requirement of law or
change thereto by the relevant governmental authority after the date hereof or
compliance by an Affected Person with any request or directive (whether or not
having the force of law) from any central bank or other governmental authority
after the date of this Agreement:



9



--------------------------------------------------------------------------------

 
(i) does or shall subject such Affected Person to any tax of any kind whatsoever
with respect to this Agreement or change the basis of taxation of payments to
such Affected Person on account of Collections, Yield, Collection Agent Fees or
any other amounts payable hereunder or under the Fee Agreements (excluding
franchise taxes imposed on such Affected Person by the jurisdiction under the
laws of which such Affected Person is organized or a political subdivision
thereof and income taxes of any kind); or
 
(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person which are not otherwise included in the
determination of the Alternate Base Rate or Eurodollar Rate (Reserve Adjusted)
hereunder;
 
and the result of any of the foregoing is to increase the cost to such Affected
Person of owning the Receivable Interests or to reduce any amount receivable
hereunder or under the Fee Agreements then, upon demand by the Agent, the Seller
shall pay to the Agent within 30 days of the delivery of such demand, any
additional amounts necessary to compensate such Affected Person for such
additional cost or reduced amount receivable. Without limiting the Seller’s
liability with respect to such increases in capital or costs, such Affected
Person shall, if possible, use its reasonable best efforts to mitigate such
increases in capital or costs.
 
SECTION 1.09.    Security Interest.
 
As collateral security for the performance by the Seller of all the terms,
covenants and agreements on the part of the Seller (whether as Seller or
otherwise) to be performed under this Agreement or any document delivered in
connection with this Agreement in accordance with the terms thereof, including
the punctual payment when due of all obligations of the Seller hereunder or
thereunder, whether for indemnification payments, fees, expenses or otherwise,
the Seller hereby assigns to the Agent for its benefit and the ratable benefit
of the Investors and the Banks, and hereby grants to the Agent for its benefit
and the ratable benefit of the Investors and the Banks, a security interest in,
all of the Seller’s right, title and interest in, to and under (but none of the
Seller’s obligations under) all of the following, whether now or hereafter
existing or arising:



10



--------------------------------------------------------------------------------

 
(a) the SPV Purchase Agreement, including, without limitation, (i) all rights of
the Seller to receive moneys due or to become due under or pursuant to the SPV
Purchase Agreement, (ii) all security interests and property subject thereto
from time to time purporting to secure payment of monies due or to become due
under or pursuant to the SPV Purchase Agreement, (iii) all rights of the Seller
to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to the SPV Purchase Agreement, (iv) claims of the Seller for damages
arising out of or for breach of or default under the SPV Purchase Agreement, and
(v) the right of the Seller to compel performance and otherwise exercise all
remedies thereunder,
 
(b) all Receivables, the Related Security with respect thereto and the
Collections and all other assets, including, without limitation, accounts,
chattel paper, instruments and general intangibles (as those terms are defined
in the UCC) owned by the Seller and not otherwise purchased or scheduled to be
purchased under this Agreement,
 
(c) the Lock-Box Accounts and Blocked Accounts and all amounts on deposit
therein and all certificates and instruments, if any, from time to time
evidencing any of the foregoing and
 
(d) to the extent not included in the foregoing, all proceeds of any and all of
the foregoing.
 
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION
 
SECTION 2.01.    Representations and Warranties; Covenants.
 
The Seller hereby makes the representations and warranties, and hereby agrees to
perform and observe the covenants, set forth in Exhibits III and IV,
respectively, hereto.
 
SECTION 2.02.    Events of Termination.
 
If any of the Events of Termination set forth in Exhibit V hereto shall occur
and be continuing, the Agent may, by notice to the Seller, take either or both
of the following actions: (x) declare the Facility Termination Date to have
occurred (in which case the Facility Termination Date shall be deemed to have
occurred) and (y) without limiting any right under this Agreement to replace the



11



--------------------------------------------------------------------------------

 
Collection Agent, designate another Person to succeed United Rentals as the
Collection Agent; provided that, automatically upon the occurrence of any event
(without any requirement for the passage of time or the giving of notice)
described in paragraph (g) of Exhibit V, the Facility Termination Date shall
occur. Upon any such declaration or designation or upon any such automatic
termination, the Investors, the Banks and the Agent shall have (a) the rights of
the Seller as “Purchaser” under the SPV Purchase Agreement and (b) in addition
to the rights and remedies which they may have under this Agreement, all other
rights and remedies provided after default under the UCC of the appropriate
jurisdiction or jurisdictions and under other applicable law, which rights and
remedies shall be cumulative.
 
SECTION 2.03.    Renewal of Agreement.
 
If the Seller wishes to request an extension of the date specified in clause (a)
of the definition of Facility Termination Date, the Seller shall deliver, to
each Issuer and Bank at least 120 days prior to such date a notice requesting
that they extend such date to the date specified in such notice. Each Issuer and
its Related Banks, shall notify the Seller in writing, no later than 90 days
prior to the then current Facility Termination Date, whether, in its sole
discretion, each Issuer and each Bank agrees to such an extension. If accepted
by all Issuers and Banks, this Agreement (including, without limitation, the
terms of the Fee Agreements through December 2003) shall be unchanged except
that the date specified in clause (a) of the definition of Facility Termination
Date shall thereafter mean the date so specified in the Seller’s notice. If less
than all Issuers and their Related Banks accept, then
 
(a) the extending Issuers and Related Banks may agree to increase their Issuer
Purchase Limits and Related Bank Commitments, respectively, in the aggregate up
to the then current Purchase Limit, and to purchase the outstanding Receivable
Interests from the non-extending Issuers and their Related Banks prior to the
then current Facility Termination Date or
 
(b) to the extent the extending Issuers and their Related Banks do not increase
their Issuer Purchase Limits and Related Bank Commitments to an amount equal to
the aggregate outstanding Capital of all Receivable Interests, the Seller, with
the approval of the the Agent, shall designate a Liquidation Day for all
Receivable Interests; thereafter, when the outstanding Capital of all Receivable
Interests has been reduced to the amount of the Issuer Purchase Limits for the



12



--------------------------------------------------------------------------------

 
extending Issuers and their Related Banks and all conditions required for a
purchase under Section 1.02 of this Agreement have been met,
 
(i) the extending Issuers or their Related Banks shall purchase additional
Receivable Interests in an amount equal to the outstanding Capital of the
non-extending Issuers and their Related Banks,
 
(ii) the Seller shall use the proceeds of such purchases simultaneously to pay
down the outstanding Capital of the non-extending Issuers and their Related
Banks and
 
(iii) the Purchase Limit shall be decreased to the amount of the Issuer Purchase
Limits of the extending Issuers.
 
Upon payment in full of all amounts owing to such non-extending Issuers and
their Related Banks, they shall no longer be parties to this Agreement except
that the provisions noted in Section 6.12 shall continue to apply. It is
anticipated that the transactions contemplated by this Section 2.03(b) will be
completed prior to the then current Facility Termination Date. If they are not,
and the non-extending Issuers and their Related Banks still have Capital of
Receivable Interests outstanding, the Facility Termination Date shall occur as
scheduled. If the transactions are completed prior to the current Facility
Termination Date, the Facility Termination Date shall be extended to a date not
more than 360 days from the date all such transactions are completed.
 
 
ARTICLE III
 
INDEMNIFICATION
 
SECTION 3.01.    Indemnities by the Seller.
 
Without limiting any other rights that the Agent, the Investors, the Banks or
any entity which provides liquidity or credit enhancement or any of their
respective Affiliates or agents (each, an “Indemnified Party”) may have
hereunder or under applicable law, the Seller hereby agrees to indemnify each
Indemnified Party from and against any and all claims, damages, costs, expenses,
losses and liabilities (including reasonable attorneys’ fees) (all of the
foregoing being collectively referred to as “Indemnified Amounts”) arising out
of or resulting from this Agreement or the ownership of Receivable Interests or
in respect of any Receivable or any Contract, excluding, however, (a)
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such



13



--------------------------------------------------------------------------------

 
Indemnified Party, (b) recourse for uncollectible Receivables or (c) any income
taxes or any other tax or fee measured by income incurred by such Indemnified
Party, arising out of or as a result of this Agreement or the ownership of
Receivable Interests or in respect of any Receivable or any Contract. Without
limiting or being limited by the foregoing (but subject to the aforementioned
exclusions), the Seller shall pay on demand to each Indemnified Party any and
all amounts necessary to indemnify such Indemnified Party from and against any
and all Indemnified Amounts relating to or resulting from any of the following:
 
(i) the creation of an undivided percentage ownership or security interest in
any Receivable which purports to be part of the Net Receivables Pool Balance but
which is not at the date of the creation of such interest an Eligible
Receivable;
 
(ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) pursuant to this Agreement and the other
Transaction Documents which shall have been incorrect in any material respect
when made;
 
(iii) the failure by the Seller or the Originators to comply with any applicable
law, rule or regulation with respect to any Pool Receivable or the related
Contract; or the failure of any Pool Receivable or the related Contract to
conform to any such applicable law, rule or regulation;
 
(iv) the failure to vest and maintain vested in the Agent on behalf of the
Investors and the Banks (a) a first priority perfected undivided percentage
ownership or security interest, to the extent of each Receivable Interest, in
the Receivables in, or purporting to be in, the Receivables Pool and the Related
Security and Collections in respect thereof or (b) a first priority perfected
security interest as provided in Section 1.09, in each case free and clear of
any Adverse Claim;
 
(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any purchase or
reinvestment or at any subsequent time;
 
(vi) without double counting for any Dilution for which a deemed collection has
been received under Section 1.04(e)(i) of this Agreement, any



14



--------------------------------------------------------------------------------

dispute, claim, offset or defense (other than discharge in bankruptcy of the
Obligor or any other credit related loss) of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Receivable (to the extent such collection activities were
performed by the Seller acting as Collection Agent);
 
(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof (including any failure to comply with the
covenants contained in Exhibit IV) or of the SPV Purchase Agreement;
 
(viii) any products liability or other claim (including any claim for unpaid
sales, excise or other taxes) arising out of or in connection with merchandise,
insurance or services which are the subject of any Contract;
 
(ix) the commingling by the Seller or the Collection Agent of Collections of
Pool Receivables at any time with other funds or the failure of Collections to
be deposited into Lock-Box Accounts;
 
(x) any investigation, litigation or proceeding related to this Agreement or the
ownership of Receivable Interests or in respect of any Receivable or Related
Security;
 
(xi) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the Collection Agent hereunder; or
 
(xii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller in servicing, administering or collecting any
Receivable.



15



--------------------------------------------------------------------------------

 
ARTICLE IV
 
ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES
 
SECTION 4.01.    Designation of Collection Agent.
 
The servicing, administration and collection of the Pool Receivables shall be
conducted by the Collection Agent so designated hereunder from time to time.
Until the Agent gives notice to the Seller of the designation of a new
Collection Agent in accordance with the terms hereof, United Rentals is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Collection Agent pursuant to the terms hereof. The Agent at any time after the
occurrence of an Event of Termination may designate as Collection Agent any
Person (including itself) to succeed United Rentals or any successor Collection
Agent, if such Person shall consent and agree to the terms hereof. The
Collection Agent may, with the prior consent of the Agent, subcontract with any
other Person for the servicing, administration or collection of the Pool
Receivables. Any such subcontract shall not affect the Collection Agent’s
liability for performance of its duties and obligations pursuant to the terms
hereof.
 
SECTION 4.02.    Duties of Collection Agent.
 
(a) The Collection Agent shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Pool Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy. The
Seller and the Agent for the ratable benefit of the Investors and the Banks
hereby appoint the Collection Agent, from time to time designated pursuant to
Section 4.01, as agent to enforce their respective rights and interests in the
Pool Receivables and the Related Security. In performing its duties as
Collection Agent, the Collection Agent shall exercise the same care and apply
the same policies as it would exercise and apply if it owned such Receivables
and shall act in the best interests of the Seller, the Investors and the Banks.
 
(b) The Collection Agent shall administer the Collections in accordance with the
procedures described in Section 1.04 and shall perform the other obligations of
the “Collection Agent” set forth in this Agreement.
 
(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, United Rentals, while it is the Collection Agent,
may, in accordance with the Credit and Collection Policy, extend the maturity or



16



--------------------------------------------------------------------------------

 
adjust the Outstanding Balance or otherwise modify the payment terms of any
Receivable as it deems appropriate to maximize Collections thereof.
 
(d) The Collection Agent shall hold in trust for the Seller and each Investor
and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
which evidence or relate to Pool Receivables.
 
(e) The Collection Agent shall, as soon as practicable following receipt, turn
over to the Seller any cash collections or other cash proceeds received with
respect to Receivables not constituting Pool Receivables.
 
(f) The Collection Agent shall, from time to time at the request of the Agent,
furnish to the Agent (promptly after any such request) a calculation of the
amounts set aside for the Investors and the Banks pursuant to Section 1.04.
 
(g) On or before the tenth Business Day of each month, the Collection Agent
shall prepare and forward to the Agent and CSFB a Monthly Report relating to the
Receivable Interests outstanding on the last day of the immediately preceding
month. On or before 11:00 a.m. (New York time) on the first Business Day of each
week, the Collection Agent shall prepare and forward to the Agent and CSFB an
Interim Report as of the last Business Day of the previous week; provided,
however that if and so long as the long-term senior secured debt securities of
United Rentals are rated “BB” or below by Standard & Poor’s (or such rating is
suspended or withdrawn), the Collection Agent shall prepare and forward to the
Agent and CSFB on a daily basis no later than 11:00 a.m. (New York time) an
Interim Report as of the close of business on the previous Business Day.
 
SECTION 4.03.    Certain Rights of the Agent.
 
(a) The Agent is authorized at any time, (i) after and during the continuation
of a downgrade of the long-term senior secured debt securities of United Rentals
to “BB-” or below by Standard & Poor’s (or any such rating is suspended or
withdrawn) or (ii) after the occurrence of an Event of Termination, to deliver
to the Lock-Box Banks and Blocked Account Banks the Notice of Effectiveness
provided for in the Lock-Box Agreements and Blocked Account Agreements. The
Seller hereby transfers to the Agent for the ratable benefit of the Investors
and the Banks, effective when the Agent delivers such Notice of Effectiveness,
the exclusive ownership and control of the Lock-Box Accounts and Blocked
Accounts to which the Obligors of Pool Receivables shall make



17



--------------------------------------------------------------------------------

 
payments. The Seller shall take any actions reasonably requested by the Agent to
effect such transfer. All amounts in the Lock-Box Accounts and Blocked Accounts
which represent Collections of Receivables may, in accordance with this
Agreement, be deposited into the Agent’s Account, pro rata in accordance with
outstanding Capital, as the Agent may determine.
 
(b) At any time following an Event of Termination or an Incipient Event of
Termination:
 
(i) The Agent may direct the Obligors of Pool Receivables that all payments
thereunder be made directly to the Agent or its designee.
 
(ii) At the Seller’s expense the Agent may, and at the request of the Agent the
Seller shall, notify each Obligor of Pool Receivables of the ownership of
Receivable Interests under this Agreement and direct that payments be made
directly to the Agent or its designee.
 
(iii) At the Agent’s request and at the Seller’s expense, the Seller and the
Collection Agent shall (x) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) that evidence
or relate to the Pool Receivables and the related Contracts and Related
Security, or that are otherwise necessary or desirable to collect the Pool
Receivables, and shall make the same available to the Agent at a place selected
by the Agent or its designee, and (y) segregate all cash, checks and other
instruments received by it from time to time constituting Collections of Pool
Receivables in a manner acceptable to the Agent and, promptly upon receipt,
remit all such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Agent or its designee.
 
SECTION 4.04.    Rights and Remedies.
 
(a) If the Collection Agent fails to perform any of its obligations under this
Agreement, the Agent may (but shall not be required to) itself perform, or cause
performance of, such obligation; and the Agent’s costs and expenses incurred in
connection therewith shall be payable by the Seller (if the Collection Agent
that fails to so perform is the Seller or its designee).
 
(b) The Seller shall and shall require the Originators to perform their
respective obligations under the Contracts related to the Pool Receivables to
the same extent as if Receivable Interests had not been sold and the exercise by
the Agent on behalf of the Investors and the Banks of their rights under this



18



--------------------------------------------------------------------------------

 
Agreement shall not release the Collection Agent, the Originators or the Seller
from any of their duties or obligations with respect to any Pool Receivables or
related Contracts. Neither the Agent, the Investors nor the Banks shall have any
obligation or liability with respect to any Pool Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of the
Seller or the Originators thereunder.
 
(c) In the event of any conflict between the provisions of this Article and
Article VI of the SPV Purchase Agreement, the provisions of this Agreement shall
control.
 
SECTION 4.05.    Further Actions Evidencing Purchases.
 
(a) The Seller will, and will require that each of the Originators will, from
time to time, at its own expense, promptly execute and deliver all further
instruments and documents and take all further actions that may be reasonably
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or more fully evidence the Receivable Interests purchased hereunder, or
to enable the Investors, the Banks or the Agent to exercise and enforce their
respective rights and remedies hereunder. Without limiting the foregoing, the
Seller or the Originators will, upon the request of the Agent
 
(i) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be reasonably
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or evidence such Receivable Interests; and
 
(ii) mark conspicuously (which marking may be done electronically) each invoice
evidencing each Pool Receivable with a legend, acceptable to the Agent,
evidencing that Receivable Interests therein have been sold.
 
(b) The Seller authorizes the Agent to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the Pool
Receivables, the Related Security and the Collections with respect thereto
without the signature of the Seller where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law.
 
(c) The Seller authorizes the Agent to take any and all steps in the Seller’s
name and on behalf of the Seller that are necessary or desirable, in the
determination of the Agent, to collect amounts due under the Pool Receivables,



19



--------------------------------------------------------------------------------

 
including, without limitation, endorsing the Seller’s name on checks and other
instruments representing Collections of Pool Receivables and enforcing the Pool
Receivables and the Related Security.
 
SECTION 4.06.    Covenants of the Collection Agent and the Seller.
 
(a) Audits. The Collection Agent and the Seller will, and will require that each
of the Originators will, from time to time during regular business hours as
requested by the Agent, permit the Agent,
 
(i) to conduct periodic audits of the Receivables, the Related Security and the
related books and records and collections systems of the Collection Agent, the
Seller and the Originators,
 
(ii) to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Collection Agent, the Seller or the
Originators relating to Pool Receivables and the Related Security, including,
without limitation, the Contracts, and
 
(iii) to visit the offices and properties of the Collection Agent, the Seller or
the Originators for the purpose of examining such materials described in clause
(ii) above, and to discuss matters relating to Pool Receivables and the Related
Security or the Collection Agent’s performance hereunder with any of the
officers or employees of the Collection Agent, the Seller or the Originators
having knowledge of such matters.
 
Upon the Agent’s request (no more frequently than once every six months unless
an Event of Termination or Incipient Event of Termination has occurred), the
Seller will, at its expense, appoint independent public accountants (which may,
with the consent of the Agent, be United Rentals’ regular independent public
accountants), or utilize the Agent’s representatives or auditors, to prepare and
deliver to the Agent a written report with respect to the Receivables and the
Credit and Collection Policy (including, in each case, the systems, procedures
and records relating thereto) on a scope and in a form reasonably requested by
the Agent.
 
(b) Change in Credit and Collection Policy. The Collection Agent will not make
any change in the Credit and Collection Policy that would impair the
collectibility of any Pool Receivable or the ability of United Rentals (if it is
acting as Collection Agent) to perform its obligations under this Agreement. In
the event that the Collection Agent makes any material change to the Credit and
Collection



20



--------------------------------------------------------------------------------

 
Policy, it shall, no later than three Business Days prior to the effectiveness
of such change, provide the Agent with an updated Credit and Collection Policy
and a summary of all material changes.
 
(c) Payment of Sales Taxes. The Collection Agent will, and will require in its
agreement with the Originators that each Originator will, pay all sales, excise
or other taxes with respect to the Receivables to the applicable taxing
authority when due, and will, upon the request of the Agent, provide the Agent
with evidence of such payment.
 
SECTION 4.07.    Indemnities by the Collection Agent.
 
Without limiting any other rights that the Agent, any Investor, any Bank or any
of their respective Affiliates or agents (each, a “Special Indemnified Party”)
may have hereunder or under applicable law, and in consideration of its
appointment as Collection Agent, the Collection Agent hereby agrees to indemnify
each Special Indemnified Party from and against any and all claims, damages,
costs, expenses, losses and liabilities (including reasonable attorneys’ fees)
(all of the foregoing being collectively referred to as “Special Indemnified
Amounts”) arising out of or resulting from any of the following (excluding,
however, (a) Special Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Special Indemnified Party,
(b) recourse for uncollectible Receivables or (c) any income taxes or any other
tax or fee measured by income incurred by such Special Indemnified Party arising
out of or as a result of this Agreement or the ownership of Receivable Interests
or in respect of any Receivable or any Contract):
 
(i) any representation or warranty or statement made by the Collection Agent
under or in connection with this Agreement which shall have been incorrect in
any material respect when made;
 
(ii) the failure by the Collection Agent to comply with any applicable law, rule
or regulation with respect to any Pool Receivable or Contract, including payment
of all unpaid sales, excise or other taxes when due;
 
(iii) any failure of the Collection Agent to perform its duties or obligations
in accordance with the provisions of this Agreement;
 
(iv) the commingling of Collections of Pool Receivables at any time by the
Collection Agent with other funds;



21



--------------------------------------------------------------------------------

 
(v) any action or omission by the Collection Agent not in compliance with its
Credit and Collection Policy which has the effect of reducing or impairing the
rights of the Investors or the Banks with respect to any Pool Receivable or the
value of any Pool Receivable;
 
(vi) any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Collection Agent or its Affiliates in
servicing, administering or collecting any Receivable; or
 
(vii) any dispute, claim, offset or defense of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool as a result of the
collection activities with respect to such Receivable by the Collection Agent.
 
SECTION 4.08.    Representations and Warranties of the Collection Agent.
 
The Collection Agent represents and warrants as follows:
 
(a) The Collection Agent is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and is
duly qualified to do business, and is in good standing, in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to so qualify would not be expected to have a material adverse
effect on the Collection Agent’s ability to perform its duties or obligations
with respect to the Receivables Pool.
 
(b) The execution, delivery and performance by the Collection Agent of this
Agreement and any other Transaction Document to which it is a party (i) are
within the Collection Agent’s corporate powers, (ii) have been duly authorized
by all necessary corporate action and (iii) do not contravene (1) the Collection
Agent’s charter or by-laws, (2) any law, rule or regulation applicable to the
Collection Agent, (3) any contractual restriction binding on or affecting the
Collection Agent or its property or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Collection Agent or its
property. This Agreement has been duly executed and delivered by the Collection
Agent.
 
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Collection Agent of this Agreement or
any other document to be delivered by it hereunder.



22



--------------------------------------------------------------------------------

 
(d) This Agreement constitutes the legal, valid and binding obligation of the
Collection Agent enforceable against the Collection Agent in accordance with its
terms subject to bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
(e) If the Collection Agent is United Rentals or one of its Affiliates, each
Monthly Report, Interim Report, information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of United Rentals to the Agent, the Investors or the Banks in
connection with this Agreement is correct in all material respects as of its
date or (except as otherwise disclosed to the Agent, the Investors or the Banks,
as the case may be, at such time) as of the date so furnished, and no such
document contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.
 
(f) All sales, excise or other taxes with respect to the merchandise, insurance
or services which are the subject of any Contract for a Receivable have been
paid when due.
 
 
ARTICLE V
 
THE AGENT
 
SECTION 5.01.    Authorization and Action.
 
Each Investor and each Bank hereby appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.
 
SECTION 5.02.    Agent’s Reliance, Etc.
 
Neither the Agent nor any of its directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them as Agent
under or in connection with this Agreement (including, without limitation, the
Agent’s servicing, administering or collecting Pool Receivables as Collection
Agent), except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Agent:



23



--------------------------------------------------------------------------------

 
(a) may consult with legal counsel (including counsel for the Seller, the
Originators or the Collection Agent), independent certified public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts;
 
(b) makes no warranty or representation to any Investor or Bank (whether written
or oral) and shall not be responsible to any Investor or Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement;
 
(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Seller, the Originators or the Collection Agent or to inspect the
property (including the books and records) of the Seller or the Collection
Agent;
 
(d) shall not be responsible to any Investor or Bank for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
 
(e) shall incur no liability under or in respect of this Agreement by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by telecopier or telex) believed by it to be
genuine and signed or sent by the proper party or parties.
 
SECTION 5.03.    Credit Lyonnais and Affiliates.
 
With respect to any Receivable Interest or interest therein owned by it, Credit
Lyonnais shall have the same rights and powers under this Agreement as any Bank
and may exercise the same as though it were not the Agent. Credit Lyonnais and
any of its Affiliates may generally engage in any kind of business with the
Seller, the Collection Agent, the Originators or any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of the Seller, the Collection Agent, the Originators or any Obligor or any of
their respective Affiliates, all as if Credit Lyonnais were not the Agent and
without any duty to account therefor to the Investors or the Banks.



24



--------------------------------------------------------------------------------

 
SECTION 5.04.    Bank’s Purchase Decision.
 
Each Bank acknowledges that it has, independently and without reliance upon the
Agent, any of its Affiliates or any other Bank and based on such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon the Agent, any of its Affiliates or any
other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement.
 
 
ARTICLE VI
 
MISCELLANEOUS
 
SECTION 6.01.    Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement and no consent to any
departure by the Seller or the Collection Agent therefrom shall be effective
unless in a writing signed by the Agent, as agent for the Investors and the
Banks, and, in the case of any amendment, also signed by the Seller; provided,
however, that no amendment shall, unless signed by the Collection Agent in
addition to the Agent, affect the rights or duties of the Collection Agent under
this Agreement and provided further that any such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Investors, the Banks or the Agent
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
 
SECTION 6.02.    Notices, Etc.
 
All notices, demands, consents, requests and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (which shall
include electronic transmission), shall be personally delivered, express
couriered, electronically transmitted (in which case receipt shall be confirmed
by telephone and a hard copy shall also be sent by regular mail) or mailed by
registered or certified mail and shall, unless otherwise expressly provided
herein, be effective when received at the address specified below for the listed
parties or at such other address as shall be specified in a written notice
furnished to the other parties hereunder.



25



--------------------------------------------------------------------------------

 
If to the Seller:
 
UNITED RENTALS RECEIVABLES LLC II
Five Greenwich Office Park
Greenwich, CT 06830
 
Attention:
 
Elliott Mayer
   
Tel. No.:
 
(203) 618-7202
   
Facsimile No.:
 
(203) 622-6080
   

 
If to the Collection Agent:
 
UNITED RENTALS, INC.
Five Greenwich Office Park
Greenwich, CT 06830
 
Attention:
 
Elliott Mayer
   
Tel. No.:
 
(203) 618-7202
   
Facsimile No.:
 
(203) 622-6080
   

 
If to the Agent:
 
CREDIT LYONNAIS NEW YORK BRANCH
1301 Avenue of the Americas
New York, NY 10019
 
Attention:
 
Matthew Croghan
   
Tel. No.:
 
(212) 261-7812
   
Facsimile No.:
 
(212) 459-3258
   

 
If to the Issuers:
 
ATLANTIC ASSET SECURITIZATION CORP.
c/o Lord Securities Corporation
Two Wall Street, 19th Floor
New York, NY 10005
 
Tel. No.:
 
(212) 346-9000
   
Facsimile No.:
 
(212) 346-9012
   



26



--------------------------------------------------------------------------------

 
GRAMERCY CAPITAL CORPORATION
c/o Credit Suisse First Boston, New York Branch
Eleven Madison Avenue
New York, NY 10010-3629
 
Attention:
 
ABS Conduit Finance
   
Tel. No.:
 
(212) 325-9082
   
Facsimile No.:
 
(212) 325-4519
   

 
If to the Banks:
 
CREDIT LYONNAIS NEW YORK BRANCH
1301 Avenue of the Americas
New York, NY 10019
 
Attention:
 
Matthew Croghan
   
Tel. No.:
 
(212) 261-7812
   
Facsimile No.:
 
(212) 459-3258
   

 
CREDIT SUISSE FIRST BOSTON, NEW YORK BRANCH
Eleven Madison Avenue
New York, NY 10010-3629
 
Attention:
 
ABS Conduit Finance
   
Tel. No.:
 
(212) 325-9082
   
Facsimile No.:
 
(212) 325-4519
   

 
SECTION 6.03.    Assignability.
 
(a) This Agreement and the Investors’ rights and obligations herein (including
ownership of each Receivable Interest) shall be assignable by the Investors and
their successors and assigns with the prior written consent of the Seller which
consent shall not be unreasonably withheld; provided, that the consent of the
Seller shall not be required after the occurrence and during the continuation of
an Event of Termination or for an assignment to another commercial paper conduit
sponsored or administered by CSFB or Credit Lyonnais. Each assignor of a
Receivable Interest or any interest therein shall notify the Agent and the
Seller of any such assignment. Each assignor of a Receivable Interest may, in
connection with the assignment or participation, disclose to the assignee or
participant any information, relating to the Seller or the Receivables, which
was furnished to such assignor by or on behalf of the Seller or by the Agent;
provided that, prior to any such disclosure, the assignee or participant agrees
to preserve the confidentiality of



27



--------------------------------------------------------------------------------

 
any confidential information relating to the Seller received by it from any of
the foregoing entities.
 
(b) Each Bank may assign to any Eligible Assignee or to any other Bank all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Related Bank Commitment and any Receivable
Interests or interests therein owned by it), with the prior written consent of
the Seller, which consent shall not be unreasonably withheld. The parties to
each such assignment shall execute and deliver to the Agent an Assignment and
Acceptance. In addition, Credit Lyonnais or any of its Affiliates may assign any
of its rights (including, without limitation, rights to payment of Capital and
Yield) under this Agreement to any Federal Reserve Bank without notice to or
consent of the Seller or the Agent.
 
(c) This Agreement and the rights and obligations of the Agent herein shall be
assignable by the Agent and its successors and assigns with the prior written
consent of the Seller, which consent shall not be unreasonably withheld.
 
(d) Neither the Seller nor the Collection Agent may assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the Agent.
 
(e) Without limiting any other rights that may be available under applicable
law, the rights of the Investors may be enforced through them or by their
agents.
 
SECTION 6.04.    Costs, Expenses and Taxes.
 
(a) In addition to the rights of indemnification granted under Section 3.01
hereof, the Seller agrees to pay on demand all costs and expenses in connection
with the preparation, execution, delivery and administration (including periodic
auditing of Receivables) of this Agreement, any asset purchase agreement or
similar agreement relating to the sale or transfer of interests in Receivable
Interests and the other documents and agreements to be delivered hereunder and
thereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agent, the Issuers, Credit Lyonnais, CSFB and their
respective Affiliates and agents with respect thereto and with respect to
advising the Agent, the Issuers, Credit Lyonnais, CSFB and their respective
Affiliates and agents as to their rights and remedies under this Agreement, and
all costs and expenses, if any (including reasonable counsel fees and expenses),
of the Agent, the Investors, the Banks and their respective Affiliates and
agents, in connection



28



--------------------------------------------------------------------------------

 
with the enforcement of this Agreement and the other documents and agreements to
be delivered hereunder.
 
(b) In addition, the Seller shall pay (i) if not included in an Issuer’s
Investor Rate, any and all costs and expenses of any issuing and paying agent or
other Person responsible for the administration of the Issuers’ commercial paper
program in connection with the preparation, completion, issuance, delivery or
payment of commercial paper notes issued to fund the purchase or maintenance of
any Receivable Interest and (ii) any and all stamp and other taxes and fees
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other documents or agreements to be delivered hereunder. The
Seller agrees to save each Indemnified Party harmless from and against any
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.
 
(c) The Seller also shall pay on demand all other costs, expenses and taxes
(excluding income taxes) incurred by any Issuer or any stockholder or agent of
such Issuer (“Other Costs”), including the reasonable cost of administering the
operations of such Issuer, the reasonable cost of auditing such Issuer’s books
by certified public accountants, the cost of rating such Issuer’s commercial
paper by independent financial rating agencies, the taxes (excluding income
taxes) resulting from such Issuer’s operations, and the reasonable fees and
out-of-pocket expenses of counsel for any stockholder or agent of such Issuer
with respect to advising as to rights and remedies under this Agreement, the
enforcement of this Agreement or advising as to matters relating to the Issuers’
operations; provided that the Seller and any other Persons who from time to time
sell receivables or interests therein to the Issuers (“Other Sellers”) each
shall be liable for such Other Costs ratably in accordance with such Person’s
usage under its respective facility; and provided further that if such Other
Costs are attributable to the Seller and not attributable to any Other Seller,
the Seller shall be solely liable for such Other Costs and if such Other Costs
are attributable solely to Other Sellers, the Other Sellers shall be solely
liable for such Other Costs.
 
SECTION 6.05.    No Proceedings.
 
Each of the Seller, the Agent, the Collection Agent, each Investor, each Bank,
each assignee of a Receivable Interest or any interest therein and each entity
which enters into a commitment to purchase Receivable Interests or interests
therein hereby agrees that it will not institute against, or join any other
Person in instituting against, an Issuer any proceeding of the type referred to
in paragraph (g)



29



--------------------------------------------------------------------------------

 
of Exhibit V for one year and one day after the latest maturing commercial paper
note issued by such Issuer is paid in full.
 
SECTION 6.06.    Confidentiality.
 
Unless otherwise required by applicable law, each party hereto agrees to
maintain the confidentiality of this Agreement (and all drafts thereof) in
communications with third parties and otherwise; provided that this Agreement
may be disclosed to (a) third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Agent, (b) the legal counsel and auditors of any
party hereto if they agree to hold it confidential and (c) the rating agencies
and placement agents for the Issuers’ commercial paper notes; provided, however,
that no party shall have any obligation of confidentiality in respect of any
information which may be generally available to the public or becomes available
to the public through no fault of such party.
 
SECTION 6.07.    GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN THE RECEIVABLES
AND IN THE OTHER ITEMS DESCRIBED IN SECTION 1.09, OR REMEDIES HEREUNDER IN
RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK.
 
SECTION 6.08.    SUBMISSION TO JURISDICTION.
 
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO



30



--------------------------------------------------------------------------------

 
THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
ACTION OR PROCEEDING IN SUCH JURISDICTION WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.
 
SECTION 6.09.    WAIVER OF JURY TRIAL.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE PURCHASES OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.
 
SECTION 6.10.    Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
SECTION 6.11.    Construction of the Agreement.
 
The parties hereto intend that the purchase and sale of Receivable Interests
from the Seller be treated as a sale of such Receivable Interests and the
proceeds thereof. However, if a determination is made that such transfer shall
not be so treated, this Agreement shall be deemed to constitute a security
agreement and the transactions effected hereby shall be deemed to constitute a
secured financing in each case under applicable law and to that end, the Seller
hereby grants to the Agent, for the benefit of the Investors and the Banks, a
security interest in and to any and all Receivables, all Related Security with
respect to such Receivables and all Collections with respect thereto to secure
its obligations hereunder.



31



--------------------------------------------------------------------------------

 
SECTION 6.12.    Survival of Termination.
 
The provisions of Sections 1.08, 3.01, 4.07, 6.04, 6.05 and 6.06 shall survive
any termination of this Agreement.
 
SECTION 6.13.    Severability.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
SECTION 6.14.    CSFB and Affiliates.
 
CSFB and any of its Affiliates may generally engage in any kind of business with
the Seller, the Collection Agent, the Originators or any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of the Seller, the Collection Agent, the Originators or any Obligor or any of
their respective Affiliates, all as if CSFB were not a Bank and without any duty
to account therefor to the Investors or the other Banks.



32



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
SELLER:
 
UNITED RENTALS RECEIVABLES LLC II
   
By:
               

--------------------------------------------------------------------------------

       
Name:
           
Title:
   
COLLECTION AGENT:
 
UNITED RENTALS, INC.
   
By:
               

--------------------------------------------------------------------------------

       
Name:
           
Title:
   
ISSUERS:
 
ATLANTIC ASSET SECURITIZATION CORP.
   
By:
 
CREDIT LYONNAIS NEW YORK
BRANCH, as Attorney-in-Fact
       
By:
               

--------------------------------------------------------------------------------

           
Name: Joan Flanigan-Clarke
           
Title: Vice President
   
GRAMERCY CAPITAL CORPORATION
   
By:
 
CREDIT SUISSE FIRST BOSTON,
NEW YORK BRANCH,
as Attorney-in-Fact
       
By:
               

--------------------------------------------------------------------------------

           
Name: Matthew J. Monaco
           
Title: Associate
       
By:
               

--------------------------------------------------------------------------------

           
Name:
           
Title:

 



33



--------------------------------------------------------------------------------

 
AGENT:
 
CREDIT LYONNAIS NEW YORK BRANCH
   
By:
           

--------------------------------------------------------------------------------

       
Name: Joan Flanigan-Clarke
       
Title: Vice President
BANKS:
 
CREDIT LYONNAIS NEW YORK BRANCH
   
By:
           

--------------------------------------------------------------------------------

       
Name: Joan Flanigan-Clarke
       
Title: Vice President
   
CREDIT SUISSE FIRST BOSTON,
   
NEW YORK BRANCH
   
By:
           

--------------------------------------------------------------------------------

       
Name: Matthew J. Monaco
       
Title: Associate
   
By:
           

--------------------------------------------------------------------------------

       
Name:
       
Title:

 



34



--------------------------------------------------------------------------------

 
EXHIBIT I
 
DEFINITIONS
 
As used in the Agreement (including its Exhibits), the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
 
“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.
 
“Aged Receivables Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each calendar month, obtained by dividing (a) the sum of
the Outstanding Balance of Receivables in the Reportable Pool which were 91 to
120 days past due as of the last day of such month and (without duplication) the
Outstanding Balance of Receivables in the Reportable Pool which, consistent with
the Credit and Collection Policy, were written off as uncollectible during such
month by (b) the aggregate dollar amount of Receivables in the Reportable Pool
created during the month ended five months prior to the most recent month-end.
 
“Agent” means Credit Lyonnais New York Branch and its permitted successors and
assigns as agent for the Investors and the Banks under the Agreement.
 
“Agent’s Account” means the special account (account number
01-25680-0001-00-001) of the Agent maintained at the office of Credit Lyonnais,
New York Branch, ABA 026008073.
 
“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the higher
of:
 
(a) the rate of interest determined by Credit Lyonnais in New York, New York,
from time to time in its sole discretion, as its prime commercial



I-1



--------------------------------------------------------------------------------

lending rate (which rate is not necessarily the lowest rate that Credit Lyonnais
charges any corporate customer); and
 
(b) the Federal Funds Rate plus 0.50%.
 
“Assignee Rate” for any Fixed Period for any Receivable Interest means an
interest rate per annum equal to the applicable percentage per annum (set forth
in Annex A hereto) above the Eurodollar Rate (Reserve Adjusted) for such Fixed
Period; provided, however, that in the case of
 
(a) any Fixed Period on or prior to the first day of which an Investor or Bank
shall have notified the Agent that
 
(i) the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Investor or Bank to fund such
Receivable Interest at the rate set forth above (and such Investor or Bank shall
not have subsequently notified the Agent that such circumstances no longer
exist),
 
(ii) dollar deposits in the relevant amounts and for the relevant Fixed Period
are not available,
 
(iii) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate (Reserve Adjusted) for the relevant Fixed Period or
 
(iv) the Eurodollar Rate (Reserve Adjusted) determined pursuant hereto does not
accurately reflect the cost to the Investors or the Banks (as conclusively
determined by the Agent) of maintaining Receivable Interests during such Fixed
Period,
 
(b) any Fixed Period of one to and including 29 days (other than a Fixed Period
which corresponds to the month of February or which begins on a day in the month
of February and runs to the numerically corresponding day of the following
month),
 
(c) any Fixed Period as to which the Agent does not receive notice, by no later
than 12:00 noon (New York City time) on the third Business Day preceding the
first day of such Fixed Period, that the related Receivable



I-2



--------------------------------------------------------------------------------

Interest will be funded by each Issuer by the issuance of commercial paper, or
 
(d) any Fixed Period for a Receivable Interest the Capital of which allocated to
the Investors or Banks is less than $500,000, the “Assignee Rate” for each such
Fixed Period shall be an interest rate per annum equal to the Alternate Base
Rate in effect on the first day of such Fixed Period; provided, further, that
after the occurrence and during the continuation of an Event of Termination, the
“Assignee Rate” for each Fixed Period shall be an interest rate per annum equal
to 2% plus the Alternate Base Rate in effect on the first day of such Fixed
Period.
 
“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee, pursuant to which such Eligible
Assignee may become a party to the Agreement as a Bank.
 
“Atlantic” means Atlantic Asset Securitization Corp., a Delaware corporation,
and its successors and permitted assigns.
 
“Banks” means each of Credit Lyonnais and CSFB and each Eligible Assignee that
shall become a party to the Agreement pursuant to Section 6.03.
 
“Blocked Account” means an account established in the name of the Seller,
maintained at a bank or other financial institution for the purpose of receiving
Collections and listed in Annex B as the same may be amended from time to time
in accordance with the terms of the Agreement.
 
“Blocked Account Agreement” means an agreement, in form satisfactory to the
Agent and CSFB, among United Rentals, the Seller and each Blocked Account Bank.
 
“Blocked Account Bank” means a bank or other financial institution with long
term senior unsecured debt securities rated at least BBB- by Standard & Poor’s
or Baa3 by Moody’s Investors Service, Inc. or as approved by the Agent and CSFB
holding one or more Blocked Accounts and listed in Annex B as the same may be
amended from time to time in accordance with the terms of the Agreement.
 
“Business Day” means any day on which (i) banks are not authorized or required
to close in New York City and (ii) if this definition of “Business Day”



I-3



--------------------------------------------------------------------------------

 
is utilized in connection with the Eurodollar Rate, dealings are carried out in
the London interbank market.
 
“Capital” of each Receivable Interest means the original amount paid to the
Seller for such Receivable Interest at the time of its purchase by an Issuer or
a Bank pursuant to the Agreement, or such amount divided or combined in
accordance with Section 1.07 of the Agreement, in each case reduced from time to
time by Collections distributed on account of such Capital pursuant to Section
1.04(d) of the Agreement; provided that if such Capital shall have been reduced
by any distribution and thereafter all or a portion of such distribution is
rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution, as though it
had not been made.
 
“Collateral” means each Receivable and the Related Security and Collections with
respect to, and other proceeds of, such Receivable and Related Security and the
collateral security referred to in Section 1.09 of the Agreement.
 
“Collection Agent” means at any time the Person then authorized pursuant to
Article IV of the Agreement to service, administer and collect Pool Receivables.
 
“Collection Agent Fee” has the meaning specified in Section 1.05(a).
 
“Collection Agent Fee Reserve” for any Receivable Interest at any time means the
sum of (a) the unpaid Collection Agent Fee relating to such Receivable Interest
accrued to such time, plus (b) an amount equal to the product of (i) the Capital
of such Receivable Interest on such date, (ii) the percentage per annum at which
the Collection Agent Fee is accruing on such date, (iii) a stress factor of 1.5
and (iv) a fraction having the Days Sales Outstanding as its numerator and 360
as its denominator.
 
“Collections” means, with respect to any Receivable, (a) all funds which are
received by the Seller or the Collection Agent in payment of any amounts owed in
respect of such Receivable (including, without limitation, purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including, without limitation, insurance payments
and net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other party directly or
indirectly liable for the payment of such Receivable and available to be applied
thereon), (b) all Collections deemed to have been received pursuant to Section
1.04 and (c) all other proceeds of such Receivable.



I-4



--------------------------------------------------------------------------------

 
“Concentration Percentage” for any Obligor means at any time 2%, or such higher
percentage set forth in Annex C; provided that in the case of an Obligor with
any Affiliated Obligor, the Concentration Percentage shall be calculated as if
such Obligor and such Affiliated Obligor are one Obligor; provided further that
the Agent may cancel any such higher Concentration Percentage upon three
Business Days’ written notice to the Seller.
 
“Contract” means an agreement between an Originator and any Obligor, pursuant to
or under which such Obligor shall be obligated to pay for merchandise, insurance
or services from time to time.
 
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller in effect on the date of the Agreement and
described in Annex D hereto, as modified in compliance with the Agreement.
 
“Credit Lyonnais” means Credit Lyonnais New York Branch, a branch of a French
banking corporation and its successors and permitted assigns.
 
“CSFB” means Credit Suisse First Boston, New York Branch, a branch of a banking
corporation organized and existing under the laws of Switzerland and its
successors and permitted assigns.
 
“Days Sales Outstanding” means for any month the product of (a) the number of
days in the month most recently ended and (b) the amount obtained by dividing
(i) the Outstanding Balance of Receivables in the Reportable Pool for such month
by (ii) the aggregate dollar amount of Receivables in the Reportable Pool
created for such month.
 
“Debt” means (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d) above, and (f) liabilities in
respect of unfunded vested benefits under plans covered by Title IV of ERISA.
 
“Default Ratio” means the percentage equivalent of a fraction, computed as of
the last day of each calendar month, obtained by dividing (a) the



I-5



--------------------------------------------------------------------------------

 
aggregate Outstanding Balance of all Receivables in the Reportable Pool that
were Defaulted Receivables on the last day of each such month or that would have
been Defaulted Receivables on such day had they not been written off the books
of the applicable Originator or the Seller during such month by (b) the
aggregate Outstanding Balance of all Receivables in the Reportable Pool on such
day.
 
“Defaulted Receivable” means a Receivable:
 
(a) as to which any payment, or part thereof, remains unpaid for 91 or more days
from the original due date for such payment;
 
(b) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in paragraph (g) of Exhibit V; or
 
(c) which, consistent with the Credit and Collection Policy, would be written
off as uncollectible.
 
“Deferred Purchase Price” has the meaning specified in the Originator Purchase
Agreement.
 
“Delinquency Ratio” means the percentage equivalent of a fraction, computed as
of the last day of each calendar month, obtained by dividing (a) the aggregate
Outstanding Balance of all Receivables in the Reportable Pool that were
Delinquent Receivables as of the last day of such month by (b) the aggregate
Outstanding Balance of all Receivables in the Reportable Pool on such day.
 
“Delinquent Receivable” means a Receivable that is not a Defaulted Receivable
and:
 
(a) as to which any payment, or part thereof, remains unpaid for 61 or more days
from the original due date for such payment; or
 
(b) which, consistent with the Credit and Collection Policy, would be classified
as delinquent.
 
“Designated Obligor” means, at any time, each Obligor; provided, however, that
any Obligor shall cease to be a Designated Obligor upon notice by the Agent to
the Seller.



I-6



--------------------------------------------------------------------------------

 
“Dilution” means, with respect to any Eligible Receivable, the aggregate amount
of any reductions or adjustments in the Outstanding Balance of such Receivable
as a result of any defective, rejected, returned, repossessed or foreclosed
merchandise or services or any rebate, sales allowance, cash discount or other
adjustment or setoff.
 
“Dilution Ratio” means the percentage equivalent of a fraction, computed as of
the last day of each calendar month, obtained by dividing (a) the aggregate
Dilutions from the Reportable Pool as of the last day of such month by (b) the
aggregate amount of newly generated Eligible Receivables in the Reportable Pool
during the month two months prior to such month.
 
“Dilution Reserve” for any Receivable Interest at any time means an amount equal
to the Capital of such Receivable Interest on such date multiplied by the
Dilution Reserve Percentage at such time.
 
“Dilution Reserve Percentage” means for any Receivable Interest at any time an
amount equal to
 
[(Stress Factor x Expected Dilution Ratio) + (Dilution Volatility)]  multiplied
by the Dilution Horizon
 
where:
 
Stress Factor
  
= 2
Expected Dilution Ratio
  
= the twelve month rolling average of the Dilution Ratio
Dilution Volatility
  
= (Dilution Spike—Expected Dilution Ratio) x (Dilution Spike divided by Expected
Dilution Ratio)
Dilution Spike
  
= the highest Dilution Ratio as of the last day of each of the six months
immediately preceding such day
Dilution Horizon
  
= the aggregate amount of newly generated Receivables in the Reportable Pool
during the most recent two months divided by the Outstanding Balance of Eligible
Receivables as of the last day of the most recent month

 
“Eligible Assignee” means Credit Lyonnais, Credit Agricole Indosuez, any
Affiliate of CSFB and any other Person the short term debt of which



I-7



--------------------------------------------------------------------------------

 
is rated A-1 by Standard & Poor’s and P-1 by Moody’s Investors Service, Inc. and
which is otherwise acceptable to the Agent.
 
“Eligible Receivable” means, at the relevant time of determination, a
Receivable:
 
(a) the Obligor of which is a United States resident and is not an Affiliate of
the Originators or the Seller;
 
(b) the Obligor of which has not taken any action, or suffered any event to
occur, of the type described in paragraph (g) of Exhibit V;
 
(c) the Obligor of which, at the time of the initial creation of an interest
therein under the Agreement, is a Designated Obligor;
 
(d) which is not a Defaulted Receivable or a Delinquent Receivable or a
Receivable which is of the type which is currently classified as a United
Rentals general ledger account numbered 6661xxx, 7771xxx, 8881xxx or 4405400;
 
(e) which does not represent proceeds of the sale of equipment which has been
leased to an Originator and is subject to the lien of such lease;
 
(f) which, according to the Contract related thereto, is required to be paid in
full within 30 days of the original billing date therefor;
 
(g) which is an “account” within the meaning of the UCC of the applicable
jurisdictions governing the perfection of the interest created by a Receivable
Interest;
 
(h) which is denominated and payable in United States dollars in the United
States;
 
(i) the payment for which is sent directly by the Obligor to a lock-box
associated with a Lock-Box Account; provided, however, that otherwise Eligible
Receivables the payments for which are not sent directly by the Obligor to a
lock-box associated with a Lock-Box Account shall be considered Eligible
Receivables until August 1, 2001 and thereafter may be considered Eligible
Receivables only if the Collections related thereto are deposited into a Blocked
Account or Lock-Box Account;



I-8



--------------------------------------------------------------------------------

 
(j) which was generated in the ordinary course of the applicable Originator’s
business and arises under a Contract which
 
(i) does not require the Obligor thereunder to consent to the transfer, sale or
assignment of the rights and duties of the Seller or the Originator thereunder,
 
(ii) is substantially in the form of the form of contract or the form of invoice
(in the case of any open account agreement) previously approved by the Agent,
 
(iii) together with such Receivable, is in full force and effect, constitutes
the legal, valid and binding obligation of the Obligor of such Receivable to pay
a determinable amount and is not subject to any dispute, offset, counterclaim or
defense whatsoever (except the potential discharge in bankruptcy of such
Obligor) and
 
(iv) does not contain a confidentiality provision that purports to restrict the
ability of the Investors, the Banks or their assignees to exercise their rights
under the Agreement, including, without limitation, their right to review the
Contract;
 
(k) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, the Originators or the Obligor is
in violation of any such law, rule or regulation in any material respect;
 
(l) which satisfies all applicable requirements of the Credit and Collection
Policy and complies with such other criteria and requirements (other than those
relating to the collectibility of such Receivable) as the Agent may from time to
time specify to the Seller upon 30 days’ notice;
 
(m) as to which, at or prior to the time of the initial creation of an interest
therein under the Agreement, the Agent has not notified the Seller that the
Receivables of a particular Obligor are not acceptable for purchase by the
Issuers or the Banks hereunder; and



I-9



--------------------------------------------------------------------------------

 
(n) the transfer, sale or assignment of which does not contravene any applicable
law, rule or regulation.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum
(expressed as a decimal and rounded upwards, if necessary, to the nearest one
hundredth of a percentage point) equal to the offered rate per annum for
deposits in U.S. dollars in a principal amount of not less than $1,000,000 for
such Fixed Period as of 11:00 A.M., London time, two Business Days before the
first day of such Fixed Period, which appears on the display designated as “Page
3750” on the Telerate Service (or such other page as may replace “Page 3750” on
that service for the purpose of displaying London interbank offered rates of
major banks) (the “Telerate LIBO Page”); provided that if on any Business Day on
which the Eurodollar Rate is to be determined, no offered rate appears on the
Telerate LIBO Page, the Agent will request the principal London office of Credit
Lyonnais (the “Eurodollar Reference Bank”), to provide the Agent with its
quotation at approximately 11:00 A.M., London time, on such date of the rate per
annum it offers to prime banks in the London interbank market for deposits in
U.S. dollars for the requested Fixed Period in an amount substantially equal to
the Capital associated with such Fixed Period; if the Eurodollar Reference Bank
does not furnish timely information to the Agent for determining the Eurodollar
Rate, then the Eurodollar Rate shall be considered to be the Alternate Base Rate
for such Fixed Period.
 
“Eurodollar Rate (Reserve Adjusted)” for any Investor or Bank for any Fixed
Period means the rate (expressed as a decimal rounded upwards, if necessary, to
the nearest one hundredth of a percentage point) determined pursuant to the
following formula:
 
Eurodollar Rate (Reserve Adjusted)
  
=
  
Eurodollar Rate

--------------------------------------------------------------------------------

     
1—Eurodollar Reserve Percentage

 
“Eurodollar Reserve Percentage” means, relative to each Fixed Period for any
Investor or Bank, a percentage (expressed as a decimal) applicable two



I-10



--------------------------------------------------------------------------------

 
Business Days before the first day of such Fixed Period under regulations issued
from time to time by the Board of Governors of the Federal Reserve System (or
any successor) (or if more than one such percentage shall be applicable, the
daily average of such percentages for those days in such Fixed Period during
which any such percentage shall be so applicable) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Investor or Bank with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Liabilities is determined)
having a term comparable to such Fixed Period.
 
“Event of Termination” has the meaning specified in Exhibit V.
 
“Facility Termination Date” means the earliest of (a) June 23, 2002 (as such
date may be extended pursuant to the provisions of Section 2.03 of the
Agreement) or (b) the date determined pursuant to Section 2.02 or (c) the date
the Purchase Limit is reduced to zero pursuant to Section 1.01(b) of the
Agreement.
 
“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.15(519) for that day opposite the caption “Federal Funds (Effective).” If on
any date of determination, such rate is not published in H.15(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.” If on
any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.
 
“Fee Agreement” means each of the separate fee agreements, of even date
herewith, between the Seller and the Agent or CSFB, as applicable, as the same
may be amended or restated from time to time.
 
“Fixed Period” means with respect to any Receivable Interest:
 
(a) initially the period commencing on the date of purchase of such Receivable
Interest and ending such number of days as the Seller shall select and the
applicable Issuer or Bank, in its discretion, may approve pursuant to Section
1.02 of the Agreement, up to 31 days from such date; and



I-11



--------------------------------------------------------------------------------

 
(b) thereafter each period commencing on the last day of the immediately
preceding Fixed Period for such Receivable Interest and ending such number of
days (not to exceed 31 days) as the Seller shall select and the applicable
Issuer or Bank, in its discretion, may approve on notice by the Seller received
by the Agent and such Issuer or Bank (including notice by telephone, confirmed
in writing) not later than 11:00 A.M. (New York City time) on such last day,
except that if the applicable Issuer or Bank shall not have received such notice
or approved such period on or before 11:00 A.M. (New York City time) on such
last day, such period shall be one day; provided that
 
(i) any Fixed Period in respect of which Yield is computed by reference to the
Assignee Rate shall be a period from one to and including 29 days, or a period
of one month, as the Seller may select as provided above;
 
(ii) any Fixed Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day (provided, however, that if Yield in respect of such Fixed Period is
calculated by reference to the Eurodollar Rate, and such Fixed Period would
otherwise end on a day which is not a Business Day, and there is no subsequent
Business Day in the same calendar month as such day, such Fixed Period shall end
on the next preceding Business Day);
 
(iii) in the case of any Fixed Period of one day, (x) if such Fixed Period is
the initial Fixed Period for a Receivable Interest, such Fixed Period shall be
the day of purchase of such Receivable Interest; (y) any subsequently occurring
Fixed Period which is one day shall, if the immediately preceding Fixed Period
is more than one day, be the last day of such immediately preceding Fixed
Period, and, if the immediately preceding Fixed Period is one day, be the day
next following such immediately preceding Fixed Period; and (z) if such Fixed
Period occurs on a day immediately preceding a day which is not a Business Day,
such Fixed Period shall be extended to the next succeeding Business Day; and
 
(iv) in the case of any Fixed Period for any Receivable Interest which commences
before the Termination Date for such Receivable Interest and would otherwise end
on a date occurring after such Termination Date, such Fixed Period shall end on
such Termination Date and the duration of



I-12



--------------------------------------------------------------------------------

each Fixed Period which commences on or after the Termination Date for such
Receivable Interest shall be of such duration as shall be selected by the
applicable Issuer or Bank.
 
“Gramercy” means Gramercy Capital Corporation, a Delaware corporation, and its
successors and permitted assigns.
 
“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
 
“Indemnified Amounts” has the meaning specified in Section 3.01 of the
Agreement.
 
“Indemnified Party” has the meaning specified in Section 3.01 of the Agreement.
 
“Interim Report” means a report, in substantially the form of Annex E hereto,
furnished by the Collection Agent to the Agent and CSFB pursuant to Section 4.02
of the Agreement.
 
“Investor” means each of the Issuers and all other owners by assignment or
otherwise of a Receivable Interest or any interest therein and any Person which
has entered into an agreement to purchase, undivided interests therein (each of
which shall be an Eligible Assignee).
 
“Investor Rate” for any Fixed Period for any Receivable Interest means:
 
(a) to the extent Atlantic funds such Receivable Interest for such Fixed Period
by issuing commercial paper, the rate (or if more than one rate, the weighted
average of the rates) at which commercial paper notes of Atlantic having a term
equal to such Fixed Period and to be issued to fund such Receivable Interest may
be sold by any placement agent or commercial paper dealer selected by the Agent
on behalf of Atlantic, plus all commissions of placement agents and commercial
paper dealers with respect to such commercial paper notes as agreed between each
such agent or dealer and the Agent and notice of which has been given by the
Agent to the Collection Agent; provided if the rate (or rates) as agreed between
any such agent or dealer and the Agent for any Fixed Period for any Receivable
Interest is a discount rate (or rates), then such rate shall be the rate (or if
more than one rate, the weighted average of the rates) resulting from



I-13



--------------------------------------------------------------------------------

converting such discount rate (or rates) to an interest-bearing equivalent rate
per annum; and
 
(b) to the extent Gramercy funds such Receivable Interest for such Fixed Period
by issuing commercial paper, the per annum rate equivalent to the weighted
average of the per annum rates paid or payable by Gramercy from time to time as
interest on or otherwise (by means of interest rate hedges or otherwise) in
respect of those promissory notes issued by Gramercy that are allocated, in
whole or in part, by Gramercy to fund or maintain such Receivable Interest
during such Fixed Period as determined by Gramercy and reported to the Seller,
which rates shall reflect and give effect to (i) the commissions of placement
agents and dealers in respect of such promissory notes, to the extent such
commissions are allocated, in whole or in part, to such promissory notes by
Gramercy and (ii) any and all reasonable costs and expenses of any issuing and
paying agent or other Person responsible for the administration of Gramercy’s
commercial paper program in connection with the preparation, completion,
issuance, delivery or payment of commercial paper issued to fund the making or
maintenance of any Receivable Interest; provided, however, that if any component
of such rate is a discount rate, in calculating the Investor Rate for such Fixed
Period, Gramercy shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum.
 
“Issuer” means each of Atlantic and Gramercy and any successor or assign of an
Issuer that is a receivables investment company which in the ordinary course of
its business issues commercial paper or other securities to fund its acquisition
and maintenance of receivables.
 
“Issuer Purchase Limit” means $100,000,000 for Atlantic and $150,000,000 for
Gramercy; provided, however, that if the Purchase Limit is modified in
accordance with Sections 1.01(b) or 2.03 of the Agreement then each Issuer
Purchase Limit shall be proportionately modified, unless all of the Issuers have
agreed to a different allocation or an Issuer elects not to increase its Issuer
Purchase Limit pursuant to Section 1.01(b) of the Agreement or elects not to
extend the Facility Termination Date pursuant to Section 2.03 of the Agreement.
 
“Liquidation Day” means, for any Receivable Interest, (a) each day during a
Settlement Period for such Receivable Interest on which the conditions set



I-14



--------------------------------------------------------------------------------

 
forth in paragraph 2 of Exhibit II are not satisfied, and (b) each day which
occurs on or after the Termination Date for such Receivable Interest.
 
“Liquidation Fee” means, for any Fixed Period during which a Liquidation Day
occurs, the amount, if any, by which (a) the additional Yield (calculated
without taking into account any Liquidation Fee or any shortened duration of
such Fixed Period pursuant to clause (iv) of the definition thereof) which would
have accrued during such Fixed Period on the reductions of Capital of the
Receivable Interest relating to such Fixed Period had such reductions remained
as Capital, exceeds (b) the income, if any, received by the Investors’ or Banks’
investing the proceeds of such reductions of Capital.
 
“Lock-Box Account” means an account maintained at a bank or other financial
institution for the purpose of receiving Collections and listed in Annex F as
the same may be amended from time to time in accordance with the terms of the
Agreement.
 
“Lock-Box Agreement” means an agreement, in substantially the form of Annex G
(or as approved by the Agent), between United Rentals, the Seller and each
Lock-Box Bank.
 
“Lock-Box Bank” means a bank or other financial institution with long-term
senior unsecured debt securities rated at least BBB- by Standard & Poor’s or
Baa3 by Moody’s Investors Service, Inc. or as approved by the Agent and CSFB
holding one or more Lock-Box Accounts and listed in Annex F as the same may be
amended from time to time in accordance with the terms of the Agreement.
 
“Loss Reserve” means, for any Receivable Interest on any date, an amount equal
to the outstanding Capital multiplied by the greater of (a) 20% and (b) the
product of (i) a stress factor of 2, (ii) the highest three month rolling
average of the Aged Receivables Ratio during the most recent twelve month period
and (iii) the aggregate amount of newly generated Receivables in the Reportable
Pool during the most recent two month period as shown in the Monthly Report
divided by the Net Receivables Pool Balance as of the end of the most recent
month.
 
“Monthly Report” means a report, in substantially the form of Annex H hereto,
furnished by the Collection Agent to the Agent and CSFB pursuant to Article IV
of the Agreement.



I-15



--------------------------------------------------------------------------------

 
“Net Receivables Pool Balance” means at any time the Outstanding Balance of
Eligible Receivables then in the Reportable Pool reduced by
 
(a) the aggregate amount by which the Outstanding Balance of Eligible
Receivables of each Obligor then in the Reportable Pool exceeds the product of
(i) the Concentration Percentage for such Obligor multiplied by (ii) the
Outstanding Balance of the Eligible Receivables then in the Reportable Pool,
 
(b) the Outstanding Balance of Eligible Receivables then in the Reportable Pool
for Obligors which are government or governmental subdivisions or agencies in
excess of 4% of the aggregate Outstanding Balance of all Eligible Receivables in
the Reportable Pool,
 
(c) the amount shown in the Monthly Report as an “Unreconciled Difference” or
any comparable designation, expressed as a positive number and
 
(d) after August 1, 2001, Excess Errant Collections for the previous month.
 
For purposes of this calculation the following terms shall have the following
meanings in respect of Collections of Receivables in the Reportable Pool:
 
“Adjusted Total Collections” means the amount shown in the Monthly Report as the
sum of Blocked Account Collections and Lock-Box Collections.
 
“Branch Account Collections” means all Collections which are not deposited
directly into either Blocked Accounts or Lock-Box Accounts.
 
“Blocked Account Collections” means all Collections deposited into Blocked
Accounts.
 
“Excess Errant Collections” means the amount shown in the Monthly Report as
Blocked Account Collections in excess of Permitted Blocked Account Collections;
provided, however, that if for any month the two month rolling average of the
sum of the Branch Account Collections and Blocked Account Collections equals or
exceeds 30% of Total Collections, an amount equal to the higher of the sum of
the Branch Account Collections



I-16



--------------------------------------------------------------------------------

 
and Blocked Account Collections for the previous two months shall be considered
Excess Errant Collections (without double counting for the Branch Account
Collections already excluded).
 
“Lock-Box Collections” means all Collections deposited directly into Lock-Box
Accounts.
 
“Permitted Blocked Account Collections” means (i) 16% of Adjusted Total
Collections if and so long as the long-term senior secured debt securities of
United Rentals are rated “BB+” or above by Standard & Poor’s, (ii) 10% of
Adjusted Total Collections if and so long as the long-term senior secured debt
securities of United Rentals are rated “BB” by Standard & Poor’s or (iii) zero,
if and so long as the long-term senior secured debt securities of United Rentals
are rated “BB-” or below by Standard & Poor’s (or any rating is suspended or
withdrawn).
 
“Total Collections” means the amount shown in the Monthly Report as the sum of
Branch Account Collections, Blocked Account Collections and Lock-Box
Collections.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract;
provided that in the event that any payments in respect of a Contract are made
by any other Person, such other Person shall also be deemed to be an Obligor.
 
“Original Agreement” means the Receivables Purchase Agreement, dated as of
December 21, 2000, among the Seller, the Collection Agent, Atlantic and Credit
Lyonnais.
 
“Originator” means each of United Rentals (North America), Inc., United Rentals
Northwest, Inc., United Rentals Southeast, L.P. and United Equipment Rentals
Gulf, L.P. and each of their successors and permitted assigns.
 
“Originator Purchase Agreement” means the Purchase and Contribution Agreement,
dated as of December 21, 2000, between the Originators, as sellers, and United
Receivables-I, as purchaser, as the same may be amended, modified or restated
from time to time.
 
“Other Corporations” means United Rentals, Inc. and all of its Subsidiaries
except the Seller.



I-17



--------------------------------------------------------------------------------

 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
 
“Parent” means United Rentals, Inc. and its successors and permitted assigns.
 
“Parent Undertaking Agreement” means the Parent Undertaking Agreement, dated as
of December 21, 2000, made by United Rentals in favor of Credit Lyonnais, as
Agent, as the same may, from time to time, be amended, modified or supplemented.
 
“Percentage” of any Bank means, (a) with respect to Credit Lyonnais, initially
100% and with respect to an Atlantic Related Bank that has entered into an
Assignment and Acceptance with Credit Lyonnais, the amount set forth in such
Assignment and Acceptance as such Bank’s Percentage, in each case as such amount
may be modified by an Assignment and Acceptance entered into between a Bank and
an Eligible Assignee, and (b) with respect to CSFB, initially 100% and with
respect to a Gramercy Related Bank that has entered into an Assignment and
Acceptance with CSFB, the amount set forth in such Assignment and Acceptance as
such Bank’s Percentage, in each case as such amount may be modified by an
Assignment and Acceptance entered into between a Bank and an Eligible Assignee.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.
 
“Pool Balance Dilution Ratio” means the three month rolling average of the
percentage equivalent of a fraction, computed as of the last day of each
calendar month, obtained by dividing (a) the aggregate Dilutions in the
Reportable Pool occurring during such month by (b) the aggregate Outstanding
Balance of Receivables in the Reportable Pool as of the last day of such month.
 
“Pool Receivable” means a Receivable in the Receivables Pool.
 
“Purchase Limit” means $250,000,000, as such amount may be modified pursuant to
Sections 1.01(b) or 2.03 of the Agreement. References to the unused portion of
the Purchase Limit shall mean, at any time, the Purchase Limit, as then modified
pursuant to Sections 1.01(b) or 2.03 of the Agreement, minus the then
outstanding Capital of Receivable Interests under the Agreement.



I-18



--------------------------------------------------------------------------------

 
“Receivable” means the indebtedness of any Obligor resulting from the provision
or sale of merchandise, insurance or services to such Obligor by an Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed, and includes the right to payment of any interest or finance
charges and other obligations of such Obligor with respect thereto, which
Receivable has been acquired by the Seller by purchase or by capital
contribution pursuant to the SPV Purchase Agreement.
 
“Receivable Interest” means, at any time, an undivided percentage ownership
interest in (a) all then outstanding Pool Receivables arising prior to the time
of the most recent computation or recomputation of such undivided percentage
interest pursuant to Section 1.03 of the Agreement, (b) all Related Security
with respect to such Pool Receivables and (c) all Collections with respect to,
and other proceeds of, such Pool Receivables and Related Security. Each
undivided percentage interest shall be computed as
 
C + YR + LR + CAFR +DR

--------------------------------------------------------------------------------

NRPB
where:
 

       
C
  
=
  
the Capital of each such Receivable Interest at the time of computation.
       
YR
  
=
  
the Yield Reserve of each such Receivable Interest at the time of computation.
       
LR
  
=
  
the Loss Reserve of each such Receivable Interest at the time of computation.
       
CAFR
  
=
  
the Collection Agent Fee Reserve of each such Receivable Interest at the time of
computation.
       
DR
  
=
  
the Dilution Reserve of each such Receivable Interest at the time of
computation.
       
NRPB
  
=
  
the Net Receivables Pool Balance at the time of computation.

 
Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 1.03 of the Agreement.



I-19



--------------------------------------------------------------------------------

 
“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable, payment of which is directed to one of the Lock-Box Accounts
specified in Annex F hereto.
 
“Related Bank” means (a) with respect to Atlantic, Credit Lyonnais and each
Eligible Assignee that shall become a party to the Agreement as a Related Bank
for Atlantic pursuant to Section 6.03 of the Agreement and (b) with respect to
Gramercy, CSFB and each Eligible Assignee that shall become a party to the
Agreement as a Related Bank for Gramercy pursuant to Section 6.03 of the
Agreement.
 
“Related Bank Commitment” of any Bank means the amount set forth in Annex I
hereto, as such Annex may be modified from time to time upon notice to the
Agent; provided that the aggregate Related Bank Commitments of Atlantic’s
Related Banks shall be $100,000,000 and the aggregate Related Bank Commitments
of Gramercy’s Related Banks shall be $150,000,000 as such amounts may be reduced
(or terminated) pursuant to the next sentence. Any reduction (or termination) of
an Issuer Purchase Limit pursuant to the terms of the Agreement shall reduce
ratably (or terminate) the Related Bank Commitment of such Issuer’s Related
Banks.
 
“Related Security” means with respect to any Receivable:
 
(a) all of the Seller’s interest in any merchandise (excluding any returned
merchandise for which a deemed collection has been received pursuant to Section
1.04(e)(i) of the Agreement) relating to any sale giving rise to such
Receivable;
 
(b) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by an Obligor describing any collateral securing such
Receivable;
 
(c) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and
 
(d) the Contract and all other books, recordds and other information (including,
without limitation, computer programs, tapes, discs, punch cards,



I-20



--------------------------------------------------------------------------------

data processing software and related property and rights) relating to such
Receivable and the related Obligor.
 
“Reportable Pool” means at any time the aggregation of each then outstanding
Receivable in the Receivables Pool generated from the branches that are serviced
by the following credit offices: Brandon, FL, Beaverton, OR, Batavia, NY,
Sugarland, TX, Arlington, TX, Irvine, CA, Modesto, CA, Dublin, CA, Sacramento,
CA, Tempe, AZ, Union City, GA, St. Louis, MO, Ft. Meyers, FL, Crofton, MD,
Tukwila, WA, Lexington, KY, East Windsor, CT, Fairfield, CT, and Englewood, CO.
 
“Settlement Period” for any Receivable Interest means each period commencing on
the first day and ending on the last day of each Fixed Period for such
Receivable Interest and, on and after the Termination Date for such Receivable
Interest, such period (including, without limitation, a period of one day) as
shall be selected from time to time by the Agent or, in the absence of any such
selection, each period of thirty days from the last day of the immediately
preceding Settlement Period.
 
“SPV Purchase Agreement” means the Purchase and Contribution Agreement, dated as
of December 21, 2000, between United Receivables-I as seller, and the Seller, as
purchaser, as the same may be amended, modified or restated from time to time.
 
“Subsidiary” of a specified Person means any corporation of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such specified Person.
 
“Tangible Net Worth” means at any time the excess of (a) the Outstanding Balance
of all Receivables plus cash and cash equivalents of the Seller, minus (b) the
sum of (i) the Outstanding Balance of such Receivables which have become
Defaulted Receivables, plus (ii) Capital, Yield Reserve, Loss Reserve,
Collection Agent Fee Reserve and Dilution Reserve, plus (iii) the Deferred
Purchase Price.
 
“Termination Date” for any Receivable Interest means (a) in the case of a
Receivable Interest owned by an Investor, the earlier of (i) the Business Day
which the Seller or the Agent so designates by notice to the other at least one
Business Day in advance for such Receivable Interest and (ii) the Facility
Termination Date and (b) in the case of a Receivable Interest owned by a Bank,
the



I-21



--------------------------------------------------------------------------------

 
earlier of (i) the Business Day which the Seller so designates by notice to the
Agent at least one Business Day in advance for such Receivable Interest and (ii)
the Facility Termination Date.
 
“Transaction Document” means any of the Agreement, the Fee Agreements, the
Parent Undertaking Agreement and the confirmation with respect thereto, the SPV
Purchase Agreement, the Originator Purchase Agreement, the Lock-Box Agreements,
the Blocked Account Agreements and all other agreements and documents delivered
and/or related hereto or thereto.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
 
“United Receivables-I” means United Rentals Receivables LLC I and its successors
and permitted assigns.
 
“United Rentals” means United Rentals, Inc. and its successors and permitted
assigns.
 
“Yield” means:
 
(a) for each Receivable Interest for any Fixed Period to the extent an Issuer
will be funding such Receivable Interest during such Fixed Period through the
issuance of commercial paper,
 
IR x C x ED + LF
      360
 
(b) for each Receivable Interest for any Fixed Period, to the extent the
Investors will not be funding such Receivable Interest during such Fixed Period
through the issuance of commercial paper or the Banks will be funding such
Receivable Interest,
 
AR x C x ED + LF
       360
 
where:
 

       
AR
  
=
  
the Assignee Rate for such Receivable Interest for such Fixed Period



I-22



--------------------------------------------------------------------------------

 

       
C
  
=
  
the Capital of such Receivable Interest during such Fixed Period
       
ED
  
=
  
the actual number of days elapsed during such Fixed Period
       
IR
  
=
  
the Investor Rate for such Receivable Interest for such Fixed Period
       
LF
  
=
  
the Liquidation Fee, if any, for such Receivable Interest for such Fixed Period;

 
provided that no provision of the Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
 
“Yield Reserve” for any Receivable Interest at any time means the sum of (a) the
then accrued and unpaid Yield for such Receivable Interest and (b) an amount
equal to the product of (i) a stress factor of 2, (ii) the Capital of such
Receivable Interest on such date, (iii) the Alternate Base Rate for such
Receivable Interest for a 30-day Fixed Period deemed to commence on such date
and (iv) a fraction having Days Sales Outstanding as its numerator and 360 as
its denominator.
 

--------------------------------------------------------------------------------

 
Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9.



I-23



--------------------------------------------------------------------------------

 
EXHIBIT II
 
CONDITIONS
 
1.  Conditions Precedent to Amendment and Restatement of Original Agreement. The
effectiveness of the amendment and restatement of the Original Agreement is
subject to the conditions precedent that the Agent shall have received on or
before the date hereof the following, in form and substance satisfactory to the
Agent:
 
(a)  A certificate of the Secretary or Assistant Secretary of the Seller and
each Originator certifying (i) copies of the resolutions of the Board of
Directors of the Seller and such Originator approving the applicable Transaction
Documents, (ii) copies of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Transaction
Documents, (iii) the by-laws of the Seller and (iv) the names and true
signatures of the officers of the Seller and each Originator authorized to sign
the Transaction Documents to be signed by it hereunder.
 
(b)  A certificate of the Secretary or Assistant Secretary of the Parent
certifying (i) copies of the resolutions of the Board of Directors of the Parent
approving the Parent Undertaking Agreement, (ii) copies of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the Parent Undertaking Agreement and (iii) the names and true
signatures of the officers thereof authorized to sign the Parent Undertaking
Agreement.
 
(c)  A copy of the certificate or articles of incorporation of the Seller, each
Originator and the Collection Agent, certified as of a recent date by the
Secretary of State or other appropriate official of the state of its
organization, and a certificate as to the good standing of the Seller from such
Secretary of State or other official, dated as of a recent date.
 
(d)  Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of such initial purchase under the
UCC of all jurisdictions necessary to perfect the ownership and security
interests contemplated by the Agreement, the SPV Purchase Agreement and the
Originator Purchase Agreement.
 
(e)  Acknowledgment copies, or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other



II-1



--------------------------------------------------------------------------------

 
rights of any Person in the Collateral previously granted by the Seller, United
Receivables-I or the Originators.
 
(f)  Updated completed requests for information, listing the financing
statements referred to in clause (d) above and all other effective financing
statements filed in the jurisdictions referred to in clause (d) above that name
the Seller, United Receivables-I or the Originators as debtor, together with
copies of such other financing statements (none of which shall cover any
Collateral).
 
(g)  Copies of executed Lock-Box Agreements and any necessary amendments thereto
with the Lock-Box Banks.
 
(h)  A favorable opinion of counsel for the Seller and the Originators,
substantially in the form as the Agent may reasonably request.
 
(i)  A favorable opinion of counsel for the Parent, substantially in the form as
the Agent may reasonably request.
 
(j)  Executed copies of the Fee Agreements.
 
(k)  An executed copy of the SPV Purchase Agreement, and any amendments thereto.
 
(l)  An executed copy of the Originator Purchase Agreement, and any amendments
thereto.
 
(m)  An executed copy of the Parent Undertaking Agreement and a confirmation
from the Parent with respect thereto.
 
(n)  Satisfactory results of a review and audit of the Originators’ collection,
operating and reporting systems, Credit and Collection Policy, historical
receivables data and accounts.
 
2.  Conditions Precedent to All Purchases and Reinvestments. Each purchase and
each reinvestment shall be subject to the further conditions precedent that
 
(a)  in the case of each purchase, the Collection Agent shall have delivered to
the Agent on or prior to such purchase, in form and substance satisfactory to
the Agent, a completed Monthly Report containing information covering the most
recently ended calendar month and a completed Interim Report containing
information covering the most recently completed calendar week and



II-2



--------------------------------------------------------------------------------

 
demonstrating that after giving effect to such purchase no Event of Termination
or Incipient Event of Termination under paragraph (i) of Exhibit V would occur;
 
(b)  on the date of such purchase or reinvestment pursuant to Section
1.04(b)(ii) of the Agreement, the following statements shall be true (and
acceptance of the proceeds of such purchase or reinvestment shall be deemed a
representation and warranty by the Seller that such statements are then true),
except that the statement in clause (iii) below is required to be true only if
such purchase or reinvestment is by an Issuer:
 
(i)  the representations and warranties contained in Exhibit III are correct on
and as of the date of such purchase or reinvestment as though made on and as of
such date,
 
(ii)  no event has occurred and is continuing, or would result from such
purchase or reinvestment, that constitutes an Event of Termination or an
Incipient Event of Termination,
 
(iii)  the Agent shall not have given the Seller at least one Business Day’s
notice that one or more Issuers have terminated the reinvestment of Collections
in Receivable Interests and
 
(iv)  United Receivables-I shall have sold or contributed to the Seller,
pursuant to the SPV Purchase Agreement, all Receivables purchased from the
Originators under the Originator Purchase Agreement prior to such date; and
 
(c)  the Agent and CSFB shall have received such other approvals, opinions or
documents as it may reasonably request.



II-3



--------------------------------------------------------------------------------

 
EXHIBIT III
 
REPRESENTATIONS AND WARRANTIES
 
The Seller represents and warrants as follows:
 
(a)  The Seller is a limited liability company duly formed, validly existing and
in good standing under the laws of Delaware, and is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified.
 
(b)  The execution, delivery and performance by the Seller of each Transaction
Document to which it is a party (i) are within the Seller’s limited liability
company powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene (1) the Seller’s certificate of formation and
limited liability company agreement, (2) any law, rule or regulation applicable
to the Seller, (3) any contractual restriction binding on or affecting the
Seller or its property or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting the Seller or its property, and (iv) do not
result in or require the creation of any Adverse Claim upon or with respect to
any of its properties (except for the interest created pursuant to the
Agreement); and no transaction contemplated by the Agreement requires compliance
with any bulk sales act or similar law. Each of the Transaction Documents to
which it is a party has been duly executed and delivered by a duly authorized
officer of the Seller.
 
(c)  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of the Transaction Documents
to which it is a party, except for the filing of UCC financing statements which
are referred to therein.
 
(d)  Each of the Transaction Documents to which it is a party constitutes the
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
(e)  The consolidated balance sheets of United Rentals and its Subsidiaries as
at the end of its most recent fiscal year, and the related consolidated
statements of income and retained earnings of United Rentals and its
Subsidiaries for such fiscal year, copies of which have been furnished to the
Agent, fairly



III-1



--------------------------------------------------------------------------------

 
present in all material respects the consolidated financial condition of United
Rentals and its Subsidiaries as at such date and the consolidated results of the
operations of United Rentals and its Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied, and since the end of its most recent fiscal year there has
been no material adverse change in the business, operations, property or
financial condition of United Rentals and its Subsidiaries. Since the formation
of the Seller, there has been no material adverse change in the business,
operations, property or financial or other condition of the Seller.
 
(f)  There is no pending or, to the Seller’s knowledge, threatened action or
proceeding affecting United Rentals or any of its Subsidiaries before any court,
governmental agency or arbitrator which may materially adversely affect the
financial condition or operations of United Rentals or any of its Subsidiaries
or the ability of the Seller or United Rentals to perform their respective
obligations under the Transaction Documents, or which purports to affect the
legality, validity or enforceability of the Transaction Documents. To the
Seller’s knowledge, neither United Rentals nor any Subsidiary is in default with
respect to any order of any court, arbitration or governmental body except for
defaults with respect to orders of governmental agencies which defaults are not
material to the business or operations of United Rentals and its Subsidiaries,
taken as a whole.
 
(g)  No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.
 
(h)  The Seller is the legal and beneficial owner of the Pool Receivables and
Related Security free and clear of any Adverse Claim. Upon each purchase of or
reinvestment in a Receivable Interest, the Investors or the Banks, as the case
may be, shall acquire a valid and perfected undivided percentage ownership
interest or first priority security interest to the extent of the pertinent
Receivable Interest in each Pool Receivable then existing or thereafter arising
and in the Related Security and Collections with respect thereto. No effective
financing statement or other instrument similar in effect covering any Contract
or any Pool Receivable or the Related Security or Collections with respect
thereto is on file in any recording office, except those filed in favor of the
Agent relating to the Agreement and those filed pursuant to the SPV Purchase
Agreement and the Originator Purchase Agreement.



III-2



--------------------------------------------------------------------------------

 
(i)  Each Monthly Report and Interim Report (if prepared by the Seller, or to
the extent that information contained therein is supplied by the Seller),
information, exhibit, financial statement, document, book, record or report
furnished at any time by or on behalf of the Seller to the Agent, the Investors
or the Banks in connection with the Agreement is true, complete and accurate in
all material respects as of its date or (except as otherwise disclosed to the
Agent, the Investors or the Banks, as the case may be, at such time) as of the
date so furnished, and no such document contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.
 
(j)  The principal place of business and chief executive office of the Seller
and the office where the Seller keeps its records concerning the Pool
Receivables are located at the address or addresses referred to in paragraph (b)
of Exhibit IV.
 
(k)  The names and addresses of all the Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts of the Seller at such Lock-Box Banks,
are specified in Annex F hereto (or at such other Lock-Box Banks and/or with
such other Lock-Box Accounts as have been notified to the Agent in accordance
with the Agreement).
 
(l)  The names and addresses of all the Blocked Account Banks, together with the
account numbers of the Blocked Accounts of the Seller at such Blocked Account
Bank, are specified in Annex B hereto (or at such other Blocked Account Bank
and/or with such other Blocked Accounts as have been notified to the Agent in
accordance with the Agreement).
 
(m)  The Seller is not known by and does not use any tradename or
doing-business-as name.
 
(n)  The Seller was formed on December 15, 2000 and the Seller did not engage in
any business activities prior to the date of the Original Agreement. The Seller
has no Subsidiaries.
 
(o)  (i)  The fair value of the property of the Seller is greater than the total
amount of liabilities, including contingent liabilities, of the Seller, (ii) the
present fair salable value of the assets of the Seller is not less than the
amount that will be required to pay all probable liabilities of the Seller on
its debts as they become absolute and matured, (iii) the Seller does not intend
to, and does not



III-3



--------------------------------------------------------------------------------

 
believe that it will, incur Debt or liabilities beyond the Seller’s abilities to
pay such Debt and liabilities as they mature and (iv) the Seller is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which the Seller’s property would constitute unreasonably small
capital.
 
(p)  With respect to each Pool Receivable, the Seller (i) shall have received
such Pool Receivable as a contribution to the capital of the Seller by United
Receivables-I or (ii) shall have purchased such Pool Receivable from United
Receivables-I in exchange for payment (made by the Seller to United
Receivables-I in accordance with the provisions of the SPV Purchase Agreement)
of cash in an amount which constitutes fair consideration and reasonably
equivalent value. Each such sale referred to in clause (ii) of the preceding
sentence shall not have been made for or on account of an antecedent debt owed
by United Receivables-I to the Seller and no such sale is voidable or subject to
avoidance under any section of the Federal Bankruptcy Code.
 



III-4



--------------------------------------------------------------------------------

 
EXHIBIT IV
 
COVENANTS
 
Until the latest of the Facility Termination Date, the date on which no Capital
of or Yield on any Receivable Interest shall be outstanding or the date all
other amounts owed by the Seller hereunder to the Investors, the Banks or the
Agent are paid in full:
 
(a)  Compliance with Laws, Etc.  The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such existence, rights,
franchises, qualifications and privileges would not materially adversely affect
the collectibility of the Receivables Pool or the ability of the Seller to
perform its obligations under the Transaction Documents.
 
(b)  Offices, Records and Books of Account.  The Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Pool Receivables (and all original documents relating
thereto) at the address of the Seller set forth in Section 6.02 of the Agreement
or, upon 30 days’ prior written notice to the Agent, at any other locations in
jurisdictions where all actions reasonably requested by the Agent to protect and
perfect the interest in the Collateral have been taken and completed. The Seller
also will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Pool Receivables (including, without limitation, records adequate to permit the
daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
 
(c)  Performance and Compliance with Contracts and Credit and Collection
Policy.  The Seller will require, at its expense, that each Originator will
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Pool Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy in regard to each Pool Receivable and the related
Contract.



IV-1



--------------------------------------------------------------------------------

 
(d)  Sales, Liens, Etc.  The Seller will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, the Seller’s undivided interest in any Pool
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Pool Receivables are sent, or assign any
right to receive income in respect thereof.
 
(e)  Extension or Amendment of Receivables.  The Seller will not extend the
maturity or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable, or amend, modify or waive any term or condition of any Contract
related thereto.
 
(f)  Change in Business or Credit and Collection Policy.  The Seller will not
make or permit any change in the character of its business or in the Credit and
Collection Policy that would, in either case, materially adversely affect the
collectibility of the Receivables Pool or the ability of the Seller to perform
its obligations under the Agreement. In the event that the Seller makes any
material change to the Credit and Collection Policy, it shall, no later than
three Business Days prior to the effectiveness of such change, provide the Agent
with an updated Credit and Collection Policy and a summary of all material
changes.
 
(g)  Change in Payment Instructions to Obligors.  The Seller will not make or
permit any change in the instructions to Obligors regarding payments to be made
to the Seller or the Collection Agent or payments to be made to any Lock-Box
Bank, unless the Agent shall have received notice of and agreed to such change,
other than a change related solely to instructions to Obligors to pay to a new
Lock-Box Bank.
 
(h)  Addition or Termination of Lock-Box Banks or Blocked Account Banks or
Lock-Box Agreements or Blocked Account Agreements.  The Seller will not add or
terminate or cause or permit the addition or termination of any bank as a
Lock-Box Bank from those listed in Annex F to the Agreement or as a Blocked
Account Bank from those listed in Annex B to the Agreement or terminate any
Lock-Box Agreement or Blocked Account Agreement, unless the Agent shall have
received notice of such addition or termination of a Lock-Box Bank or Blocked
Account Bank, notice of the termination of the Lock-Box Account or Blocked
Account with any terminated Lock-Box Bank or Blocked Account Bank and executed
copies of each Lock-Box Agreement or Blocked Account Agreement with each newly
added Lock-Box Bank or Blocked Account Bank. The Seller will not permit any
provision of any Lock-Box Agreement or Blocked Account



IV-2



--------------------------------------------------------------------------------

Agreement to be changed, amended, modified or waived without the prior written
consent of the Agent.
 
(i)  Deposits to Lock-Box Accounts.  The Seller will direct all Obligors to
send, all Collections of Pool Receivables to lock-boxes associated with Lock-Box
Accounts; provided that the Seller shall use its reasonable commercial efforts
to cause its representatives and the representatives of the Collection Agent and
Originators to deposit or cause to be deposited any Collections of Receivables
which are not sent by Obligors directly to lock-boxes associated with Lock-Box
Accounts into Blocked Accounts within one Business Day after receipt by the
Seller, Collection Agent or the applicable Originator. The Seller will not
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to any Lock-Box Account or Blocked Account cash or cash proceeds other than
Collections of Pool Receivables.
 
(j)  Marking of Records.  At its expense, the Seller will mark its master data
processing records evidencing Pool Receivables and related Contracts with a
legend evidencing that Receivable Interests related to such Pool Receivables and
related Contracts have been sold in accordance with the Agreement.
 
(k)  Reporting Requirements.  The Seller will provide to the Agent and CSFB (in
multiple copies, if requested by the Agent) the following:
 
(i)  as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of United Rentals, consolidated balance
sheets of United Rentals and its Subsidiaries as of the end of such quarter and
consolidated statements of income and retained earnings of United Rentals and
its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, certified by the chief financial
officer of United Rentals;
 
(ii)  as soon as available and in any event within 90 days after the end of each
fiscal year of United Rentals, a copy of the annual report on Form 10-K for such
year for United Rentals and its Subsidiaries, containing consolidated financial
statements for such year audited by Ernst & Young or other independent public
accountants acceptable to the Agent and CSFB;
 
(iii)  as soon as available and in any event within 90 days after the end of
each fiscal year of the Seller, a balance sheet of the Seller as of the end of
such year and a statement of income and retained earnings of the Seller for



IV-3



--------------------------------------------------------------------------------

such year audited by Ernst & Young or other independent public accountants
acceptable to the Agent and CSFB;
 
(iv)  as soon as possible and in any event within five days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of
the chief financial officer of the Seller setting forth details of such Event of
Termination or Incipient Event of Termination and the action that the Seller has
taken and proposes to take with respect thereto;
 
(v)  promptly after the sending or filing thereof, copies of all reports that
United Rentals sends to any of its securityholders, and copies of all reports
and registration statements that United Rentals or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
 
(vi)  promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition which could, in the
aggregate, result in the imposition of liability on the Seller and/or any such
Affiliate in excess of $1,000,000;
 
(vii)  at least ten Business Days prior to any change in the name of an
Originator, United Receivables-I or the Seller, a notice setting forth the new
name and the effective date thereof and UCC-3 amendments to all UCC-1 financing
statements filed in connection with the Transaction Documents;
 
(viii)  promptly after the Seller obtains knowledge thereof, notice of any
“Event of Termination” or “Facility Termination Date” under the SPV Purchase
Agreement or the Originator Purchase Agreement;
 
(ix)  so long as any Capital shall be outstanding, as soon as possible and in
any event no later than the day of occurrence thereof, notice that the
Originators have stopped selling or contributing to United Receivables-I,
pursuant to the Originator Purchase Agreement, all newly arising Receivables or
that United Receivables-I has stopped selling or contributing



IV-4



--------------------------------------------------------------------------------

to the Seller, pursuant to the SPV Purchase Agreement, all newly arising
Receivables;
 
(x)  at the time of the delivery of the financial statements provided for in
clauses (i) and (ii) of this paragraph, a certificate of the chief financial
officer or the treasurer of the Seller to the effect that, to the best of such
officer’s knowledge, no Event of Termination has occurred and is continuing or,
if any Event of Termination has occurred and is continuing, specifying the
nature and extent thereof;
 
(xi)  promptly after receipt thereof, copies of all consents requested from the
Seller by, and all notices or other documents received by the Seller from,
United Receivables-I under the SPV Purchase Agreement;
 
(xii)  promptly after receipt thereof, copies of all consents requested from
United Receivables-I by, and all notices or other documents received by United
Receivables-I from, any Originator under the Originator Purchase Agreement;
 
(xiii)  promptly, from time to time, such other information, documents, records
or reports respecting the Receivables or the condition or operations, financial
or otherwise, of the Seller as the Agent may from time to time reasonably
request;
 
(xiv)  promptly after the Seller obtains knowledge thereof, notice of any (a)
litigation, investigation or proceeding which may exist at any time between the
Seller or the Originators and any governmental authority which, in either case,
if not cured or if adversely determined, as the case may be, would have a
material adverse effect on the business, operations, property or financial or
other condition of the Seller or the Originators; (b) litigation or proceeding
adversely affecting the Seller’s or an Originator’s ability to perform its
obligations under a Transaction Document or (c) litigation or proceeding
adversely affecting the Seller or the Originators in which the amount involved
is $5,000,000 or more and not covered by insurance or in which injunctive or
similar relief is sought; and
 
(xv)  promptly after the occurrence thereof, notice of a material adverse change
in the business, operations, property or financial condition of the Seller.



IV-5



--------------------------------------------------------------------------------

 
(l)  Corporate Separateness.  (i) The Seller shall at all times maintain at
least two independent directors each of whom (x) is not currently and has not
been during the five years preceding the date of the Agreement an officer,
director or employee of, or a major vendor or supplier of services to, an
Affiliate of the Seller or any Other Corporation, (y) is not a current or former
officer or employee of the Seller and (z) is not a stockholder of any Other
Corporation or any of their respective Affiliates.
 
(ii)  The Seller shall not direct or participate in the management of any of the
Other Corporations’ operations.
 
(iii)  The Seller shall conduct its business from an office separate from that
of the Other Corporations (but which may be located in the same facility as one
or more of the Other Corporations). The Seller shall have stationery and other
business forms and a mailing address and a telephone number separate from that
of the Other Corporations.
 
(iv)  The Seller shall at all times be adequately capitalized in light of its
contemplated business.
 
(v)  The Seller shall at all times provide for its own operating expenses and
liabilities from its own funds.
 
(vi)  The Seller shall maintain its assets and transactions separately from
those of the Other Corporations and reflect such assets and transactions in
financial statements separate and distinct from those of the Other Corporations
and evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of the Other Corporations. The Seller
shall hold itself out to the public under the Seller’s own name as a legal
entity separate and distinct from the Other Corporations. The Seller shall not
hold itself out as having agreed to pay, or as being liable primarily or
secondarily for, any obligations of the Other Corporations.
 
(vii)  The Seller shall not maintain any joint account with any Other
Corporation or become liable as a guarantor or otherwise with respect to any
Debt or contractual obligation of any Other Corporation.
 
(viii)  The Seller shall not make any payment or distribution of assets with
respect to any obligation of any Other Corporation or grant an Adverse Claim on
any of its assets to secure any obligation of any Other Corporation.



IV-6



--------------------------------------------------------------------------------

 
(ix)  The Seller shall not make loans, advances or otherwise extend credit to
any of the Other Corporations.
 
(x)  The Seller shall hold regular duly noticed meetings of its Managers and
make and retain minutes of such meetings.
 
(xi)  The Seller shall have bills of sale (or similar instruments of assignment)
and, if appropriate, UCC-1 financing statements, with respect to all assets
purchased from any of the Other Corporations.
 
(xii)  The Seller shall not engage in any transaction with any of the Other
Corporations, except as permitted by the Agreement and as contemplated by the
SPV Purchase Agreement.
 
(xiii)  The Seller shall comply with (and cause to be true and correct) each of
the facts and assumptions contained in the opinion delivered pursuant to
paragraph (h) of Exhibit II to the Agreement.
 
(m) SPV Purchase Agreement.  The Seller will not amend, waive or modify any
provision of the SPV Purchase Agreement or waive the occurrence of any “Event of
Termination” under the SPV Purchase Agreement, without giving prior written
notice to the Agent and, if any such amendment, waiver or modification is
material, without in each case the prior written consent of the Agent. The
Seller will perform all of its obligations under the SPV Purchase Agreement in
all material respects and will enforce the SPV Purchase Agreement in accordance
with its terms in all material respects.
 
(n) Nature of Business.  The Seller will not engage in any business other than
the purchase of Receivables, Related Security and Collections from United
Receivables-I and the transactions contemplated by the Agreement. The Seller
will not create or form any Subsidiary.
 
(o) Mergers, Etc.  The Seller will not merge with or into or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person.
 
(p) Distributions, Etc.  So long as the Issuers’ commercial paper notes with
respect to this transaction are outstanding, the Seller will not declare or make



IV-7



--------------------------------------------------------------------------------

 
any dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of capital stock
of the Seller, or return any capital to its shareholders as such, or purchase,
retire, defease, redeem or otherwise acquire for value or make any payment in
respect of any shares of any class of capital stock of the Seller or any
warrants, rights or options to acquire any such shares, now or hereafter
outstanding; provided, however, that the Seller may declare and pay cash
dividends on its capital stock to its shareholders so long as (i) no Event of
Termination shall then exist or would occur as a result thereof, (ii) such
dividends are in compliance with all applicable law including the corporate law
of the state of the Seller’s incorporation, and (iii) such dividends have been
approved by all necessary and appropriate corporate action of the Seller.
 
(q)  Debt.  The Seller will not incur any Debt, other than any Debt incurred
pursuant to the Agreement.
 
(r)  Limited Liability Agreement.  The Seller will not amend or delete Sections
7 to 10, 16, 20 to 25 or 30 of its limited liability agreement.
 
(s)  Tangible Net Worth.  The Seller will maintain Tangible Net Worth at all
times equal to at least 3% of the Outstanding Balance of the Receivables in the
Reportable Pool at such time.



IV-8



--------------------------------------------------------------------------------

EXHIBIT V
EVENTS OF TERMINATION
 
Each of the following, unless waived in writing by the Agent (other than as set
forth in paragraphs (g) and (i) which cannot be waived), shall be an “Event of
Termination”:
 
(a)  The Collection Agent (if United Rentals or any of its Affiliates) (i) shall
fail to perform or observe any term, covenant or agreement under the Agreement
(other than as referred to in clause (ii) of this paragraph (a)) and such
failure shall remain unremedied for three Business Days or (ii) shall fail to
make when due any payment or deposit to be made by it under the Agreement; or
 
(b)  The Seller or United Rentals shall fail (i) to transfer to the Agent when
requested any rights, pursuant to the Agreement, which it then has as Collection
Agent or (ii) to make any payment required under Section 1.04; or
 
(c)  Any representation or warranty made or deemed made by the Seller or the
Collection Agent or the Parent (or any of their respective officers) pursuant to
the Agreement or the Parent Undertaking Agreement or any other Transaction
Document or any information or report delivered by the Seller or the Collection
Agent pursuant to the Agreement or any other Transaction Document or the Parent
pursuant to the Parent Undertaking Agreement shall prove to have been incorrect
or untrue in any material respect when made or deemed made or delivered; or
 
(d)  The Seller, the Parent or the Originators shall fail to perform or observe
any other term, covenant or agreement contained in the Agreement or in any other
Transaction Document on its part to be performed or observed and any such
failure shall remain unremedied for ten days after written notice thereof shall
have been given to the Seller by the Agent (or, with respect to a failure to
deliver the Monthly Report or the Interim Report pursuant to the Agreement, such
failure shall remain unremedied for five days or one Business Day, respectively,
without a requirement for notice); or
 
(e)  The Seller or the Parent shall fail to pay any principal of or premium or
interest on any of its Debt which is outstanding in a principal amount of at
least $10,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event



V-1



--------------------------------------------------------------------------------

shall occur or condition shall exist under any agreement or instrument relating
to any such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of (whether or not it
is so accelerated), the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or
 
(f)  Any purchase or any reinvestment pursuant to the Agreement shall for any
reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
undivided percentage ownership or first priority security interest to the extent
of the pertinent Receivable Interest in each applicable Pool Receivable and the
Related Security and Collections with respect thereto free and clear of any
Adverse Claim; or the security interest created pursuant to Section 1.09 shall
for any reason cease to be a valid first priority perfected security interest in
the collateral security referred to in that section free and clear of any
Adverse Claim; or
 
(g)  The Seller or the Parent shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors or file a notice
of intention to make a proposal to some or all of its creditors; or any
proceeding shall be instituted by or against the Seller or the Parent seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 30
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Seller or the Parent shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (g); or
 
(h)  As of the last day of any calendar month, either the Default Ratio shall
exceed 22% or the three-month rolling average of the Default Ratio shall exceed
20% or the Delinquency Ratio shall exceed 9% or the three-month rolling



V-2



--------------------------------------------------------------------------------

average of the Delinquency Ratio shall exceed 8.5% or the Pool Balance Dilution
Ratio shall exceed 3%; or
 
(i)  The sum of the Receivable Interests shall for a period of two Business Days
be greater than 100% as required to be reflected in the most recent Monthly
Report; or
 
(j)  There shall have occurred any material adverse change in the business,
operations, property or financial condition of the Seller or the Parent since
the end of its most recent fiscal quarter; or there shall have occurred any
event which may materially adversely affect the collectibility of the
Receivables Pool or the ability of the Seller or the Collection Agent to collect
Pool Receivables or otherwise perform its obligations under the Agreement; or
 
(k)  An “Event of Termination” or “Facility Termination Date” shall occur under
the SPV Purchase Agreement or the Originator Purchase Agreement, or the SPV
Purchase Agreement or the Originator Purchase Agreement shall cease to be in
full force and effect; or
 
(l)  All of the outstanding capital stock of the Seller shall cease to be owned,
directly or indirectly, by United Rentals or there shall occur any material
change in the ownership of United Rentals; or
 
(m)  The Parent Undertaking Agreement shall cease to be in full force and effect
or the Parent shall fail to perform or observe any term, covenant or agreement
contained in the Parent Undertaking Agreement on its part to be performed or
observed and any such failure shall remain unremedied for ten days after written
notice thereof shall have been given by the Agent to the Seller; or
 
(n)  A breach of any of the financial covenants set forth in Annex J shall have
occurred; or
 
(o)  The rating of the long-term senior secured debt securities of United
Rentals is “B+” or below by Standard & Poor’s or “B1” or below by Moody’s
Investors Service, Inc.; or
 
(p)  The sum of the aggregate outstanding Capital (based on the most recent
Interim Report), Yield Reserve, Loss Reserve, Collection Agent Fee Reserve and
Dilution Reserve (calculated by reference to the percentages shown in the most
recent Monthly Report) shall for any two consecutive Business Days be greater
than 100% of the Net Receivables Pool Balance (based on the most recent



V-3



--------------------------------------------------------------------------------

Interim Report) and the Seller shall not have cured such event within two
Business Days after the date of delivery of the Interim Report to the Agent and
CSFB or the date such Interim Report should have been delivered; or
 
(q)  The Seller shall, by August 1, 2001, fail to establish all the Blocked
Accounts or to deliver executed Blocked Account Agreements for all the Blocked
Accounts to the Agent and CSFB.



V-4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
 
RECEIVABLES PURCHASE AGREEMENT
 
Dated as of June 26, 2001
 
among
 
UNITED RENTALS RECEIVABLES LLC II,
 
as Seller,
 
UNITED RENTALS, INC.,
 
as Collection Agent,
 
ATLANTIC ASSET SECURITIZATION CORP.
 
and
 
GRAMERCY CAPITAL CORPORATION,
 
as Issuers,
 
CREDIT SUISSE FIRST BOSTON, NEW YORK BRANCH,
 
as a Bank
 
and
 
CREDIT LYONNAIS NEW YORK BRANCH,
 
as a Bank and as Agent
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Table of Contents
 

         
Page

--------------------------------------------------------------------------------

ARTICLE I    AMOUNTS AND TERMS OF THE PURCHASES
  
2
SECTION 1.01.
  
Purchase Facility
  
2
SECTION 1.02.
  
Making Purchases
  
3
SECTION 1.03.
  
Receivable Interest Computation
  
4
SECTION 1.04.
  
Settlement Procedures
  
5
SECTION 1.05.
  
Fees
  
7
SECTION 1.06.
  
Payments and Computations, Etc.
  
8
SECTION 1.07.
  
Dividing or Combining Receivable Interests
  
8
SECTION 1.08.
  
Increased Costs and Requirements of Law
  
8
SECTION 1.09.
  
Security Interest
  
10
ARTICLE II    REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION
  
11
SECTION 2.01.
  
Representations and Warranties; Covenants
  
11
SECTION 2.02.
  
Events of Termination
  
11
SECTION 2.03.
  
Renewal of Agreement
  
12
ARTICLE III    INDEMNIFICATION
  
13
SECTION 3.01.
  
Indemnities by the Seller
  
13
ARTICLE IV    ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES
  
16
SECTION 4.01.
  
Designation of Collection Agent
  
16
SECTION 4.02.
  
Duties of Collection Agent
  
16
SECTION 4.03.
  
Certain Rights of the Agent
  
17
SECTION 4.04.
  
Rights and Remedies
  
18
SECTION 4.05.
  
Further Actions Evidencing Purchases
  
19
SECTION 4.06.
  
Covenants of the Collection Agent and the Seller
  
20
SECTION 4.07.
  
Indemnities by the Collection Agent
  
21
SECTION 4.08.
  
Representations and Warranties of the Collection Agent
  
22
ARTICLE V    THE AGENT
  
23
SECTION 5.01.
  
Authorization and Action
  
23
SECTION 5.02.
  
Agent’s Reliance, Etc.
  
23
SECTION 5.03.
  
Credit Lyonnais and Affiliates
  
24
SECTION 5.04.
  
Bank’s Purchase Decision
  
25
ARTICLE VI    MISCELLANEOUS
  
25
SECTION 6.01.
  
Amendments, Etc.
  
25
SECTION 6.02.
  
Notices, Etc.
  
25
SECTION 6.03.
  
Assignability
  
27
SECTION 6.04.
  
Costs, Expenses and Taxes
  
28
SECTION 6.05.
  
No Proceedings
  
29
SECTION 6.06.
  
Confidentiality
  
30
SECTION 6.07.
  
GOVERNING LAW
  
30
SECTION 6.08.
  
SUBMISSION TO JURISDICTION
  
30
SECTION 6.09.
  
WAIVER OF JURY TRIAL
  
31
SECTION 6.10.
  
Execution in Counterparts
  
31
SECTION 6.11.
  
Construction of the Agreement
  
31
SECTION 6.12.
  
Survival of Termination
  
32
SECTION 6.13.
  
Severability
  
32



i



--------------------------------------------------------------------------------

Table of Contents
(continued)
 

            
Page

--------------------------------------------------------------------------------

EXHIBITS
    
EXHIBIT I
 
—
 
Definitions
    
EXHIBIT II
 
—
 
Conditions of Purchases
    
EXHIBIT III
 
—
 
Representations and Warranties
    
EXHIBIT IV
 
—
 
Covenants
    
EXHIBIT V
 
—
 
Events of Termination
    
ANNEXES
    
ANNEX A
 
—
 
Margin Grid
    
ANNEX B
 
—
 
Blocked Accounts
    
ANNEX C
 
—
 
Concentration Percentages
    
ANNEX D
 
—
 
Credit and Collection Policy
    
ANNEX E
 
—
 
Interim Report
    
ANNEX F
 
—
 
Lock-Box Accounts
    
ANNEX G
 
—
 
Lock-Box Agreement
    
ANNEX H
 
—
 
Monthly Report
    
ANNEX I
 
—
 
Related Bank Commitments
    
ANNEX J
 
—
 
Financial Covenants
    



ii